Exhibit 10.3

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “***”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

 

--------------------------------------------------------------------------------

EXHIBITOR SERVICES AGREEMENT

BETWEEN NATIONAL CINEMEDIA, LLC AND

CINEMARK USA, INC.

DATED AS OF FEBRUARY 13, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 DEFINITIONS

   1

Section 1.01

   Definitions    1

ARTICLE 2 PARTICIPATION AND FEES

   13

Section 2.01

   Theatre Service Participation    13

Section 2.02

   Addition of Theatres    14

Section 2.03

   Disposition of Theatres    15

Section 2.04

   Mandatory Participation    15

Section 2.05

   ESA Modification Payments; Theatre Access Fees    16

Section 2.06

   Non-Cash Consideration    17

ARTICLE 3 EQUIPMENT

   17

Section 3.01

   Procurement; Cost; Specifications    17

Section 3.02

   Ownership of Equipment    18

Section 3.03

   Cinemark Equipment    18

Section 3.04

   Installation    18

Section 3.05

   Upgrades and Modifications    19

Section 3.06

   Network Integration    19

Section 3.07

   Training    20

Section 3.08

   Equipment Maintenance Standard    20

ARTICLE 4 DELIVERY OF THE SERVICE

   21

Section 4.01

   Content and Distribution of the Digital Content Service and Traditional
Content Program    21

Section 4.02

   Delivery of Lobby Promotions, Digital Programming Services and Meeting
Services    22

Section 4.03

   Content Standards    23

Section 4.04

   Development of the Service    24

Section 4.05

   Brand; Policy Trailer; Branded Slots    24

Section 4.06

   Beverage and Legacy Agreements    25

Section 4.07

   Other Cinemark Advertising Agreements    26

Section 4.08

   Cinemark Run-Out Obligations    28

Section 4.09

   License    29

Section 4.10

   Cooperation and Assistance    29

Section 4.11

   Trailers    31

Section 4.12

   Customer Access to Pre-Feature Program    31

Section 4.13

   Excluded Theatres; IMAX Screens    31

Section 4.14

   Grand Openings; Popcorn Tubs; Employee Uniforms    32

Section 4.15

   Consultation regarding Certain Advertising Agreements    33

ARTICLE 5 SUPPORT; MAKE GOODS

   33

Section 5.01

   Software Support    33

 

i



--------------------------------------------------------------------------------

Section 5.02

   Cooperation    34

Section 5.03

   Make Goods    34

ARTICLE 6 DIGITAL PROGRAMMING SERVICES AND MEETING SERVICES

   34

Section 6.01

   Participation in Digital Programming    34

Section 6.02

   Participation in Meeting Services    34

Section 6.03

   Marketing and Promotion of Digital Programming Services and Meeting Services
   34

Section 6.04

   Concessions, Sponsorships    35

Section 6.05

   LLC’s First Right    35

Section 6.06

   Digital Programming Content    35

Section 6.07

   Use of Digital Content Network    36

ARTICLE 7 INTELLECTUAL PROPERTY

   36

Section 7.01

   Software License    36

Section 7.02

   License of the LLC Marks    36

Section 7.03

   License of the Cinemark Marks    37

Section 7.04

   Status of the LLC Marks and Cinemark Marks    39

ARTICLE 8 FEES

   39

Section 8.01

   Payment    39

Section 8.02

   Audit    39

ARTICLE 9 TERM AND TERMINATION

   40

Section 9.01

   Term    40

Section 9.02

   Termination; Defaults    42

Section 9.03

   Right of First Refusal    42

Section 9.04

   Survival    44

Section 9.05

   Effect of Termination    44

ARTICLE 10 REPRESENTATIONS, WARRANTIES AND COVENANTS

   45

Section 10.01

   Representations and Warranties    45

Section 10.02

   Additional Covenants    45

Section 10.03

   Disclaimer    46

ARTICLE 11 INDEMNIFICATION

   46

Section 11.01

   Indemnification    46

Section 11.02

   Defense of Action    48

ARTICLE 12 ADDITIONAL RIGHTS AND OBLIGATIONS

   48

Section 12.01

   Assistance    48

Section 12.02

   Infringement    48

Section 12.03

   Theatre Passes    48

Section 12.04

   Compliance with Law    48

Section 12.05

   Insurance    49

Section 12.06

   Most Favored Nations    49

 

ii



--------------------------------------------------------------------------------

Section 12.07

   Non-Competition and Non-Solicitation    49

ARTICLE 13 OWNERSHIP

   50

Section 13.01

   Property    50

Section 13.02

   Derived Works    51

Section 13.03

   No Title    51

ARTICLE 14 CONFIDENTIALITY

   52

Section 14.01

   Confidential Treatment    52

Section 14.02

   Injunctive Relief    52

ARTICLE 15 MISCELLANEOUS

   53

Section 15.01

   Notices    53

Section 15.02

   Waiver; Remedies    53

Section 15.03

   Severability    54

Section 15.04

   Integration; Headings    54

Section 15.05

   Construction    54

Section 15.06

   Non-Recourse    54

Section 15.07

   Governing Law; Submission to Jurisdiction    55

Section 15.08

   Assignment    56

Section 15.09

   Force Majeure    56

Section 15.10

   Third Party Beneficiary    56

Section 15.11

   Export    56

Section 15.12

   Independent Contractors    57

Section 15.13

   Counterparts    57

EXHIBITS AND SCHEDULE

 

Exhibit A

     Description of Advertising Services and Digital Programming Services

Exhibit A-1

     Inventory of Lobby Promotions

Exhibit B

     Creative Services, Beverage Agreement Advertising Rate, Digital Programming
Services, Administrative Fee

Exhibit B-1

     Terms regarding Meeting Services

Schedule 1

     Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out
Obligations

 

iii



--------------------------------------------------------------------------------

EXHIBITOR SERVICES AGREEMENT

THIS EXHIBITOR SERVICES AGREEMENT (this “Agreement”) is entered into and
effective as of February 13, 2007 (the “Effective Date”) by and between National
CineMedia, LLC, a Delaware limited liability company (“LLC”), and Cinemark USA,
Inc., a Texas corporation (“Cinemark,” and with LLC, each a “Party” and
collectively, the “Parties”).

BACKGROUND

WHEREAS, American Multi-Cinema, Inc. (“AMC”), Regal CineMedia Holdings, LLC
(“RCH”) and Cinemark Media, Inc. (“Cinemark Media”), are parties to that certain
Third Amended and Restated Limited Liability Company Operating Agreement, dated
of even date herewith (the “LLC Agreement”), which shall govern the rights and
obligations of AMC, RCH and Cinemark Media (collectively, the “Founding
Members”) and National CineMedia, Inc. (“National CineMedia”) as Members in LLC
and their ownership of certain Common Units (as defined in the LLC Agreement) in
LLC; and

WHEREAS, pursuant to the LLC Agreement, LLC will operate a Digital Content
Network (as defined below), which has the capabilities to provide the Founding
Members the Digital Content Service, the Digital Programming Services and the
Meeting Services (each as defined below) pursuant to the terms and conditions
herein; and

WHEREAS, Cinemark participates in the Digital Content Network through its
Theatres; and

WHEREAS, LLC and Cinemark desire to enter into a service arrangement pursuant to
which LLC will provide the Advertising Services (as defined below), including
the Digital Content Service and the Traditional Content Program, the Digital
Programming Services and the Meeting Services to Cinemark theatres, and Cinemark
will accept the Advertising Services, the Digital Programming Services and the
Meeting Services in such theatres, all on the terms and conditions set forth
herein; and

WHEREAS, LLC and Cinemark anticipate that this service arrangement will, among
other accomplishments, improve both the movie-going experience of theatre
patrons and the ability of national, regional and local advertisers to reach
their target consumers.

NOW, THEREFORE, in consideration of the premises and mutual covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, and, intending to be
legally bound hereby, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. Within the context of this Agreement, the following
terms shall have the following meanings:

“4.03 Revenue” has the meaning assigned to it in Section 4.03.



--------------------------------------------------------------------------------

“Acceptance Notice” has the meaning assigned to it in Section 9.03(c).

“Acquisition Theatre(s)” has the meaning assigned to it in Section 2.02(b).

“Additional Lobby Promotion” has the meaning assigned to it in
Section 4.02(a)(i).

“Administrative Agent” means Lehman Commercial Paper Inc., as administrative
agent under the LLC Credit Agreement and any successors and assignees in
accordance with the terms of the LLC Credit Agreement.

“Administrative Fee” means the fee for services provided by LLC as requested by
Cinemark in connection with delivery of content to Theatres.

“Advertising Services” means the advertising and promotional services (including
the Digital Content Service, the Digital Carousel, the Traditional Content
Program, Lobby Promotions and Event Sponsorships) as described in Part A of
Exhibit A hereto.

“Affiliate” means with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries Controls, is Controlled by or is
under common Control with such Person. Notwithstanding the foregoing, (i) no
Member shall be deemed an Affiliate of LLC, (ii) LLC shall not be deemed an
Affiliate of any Member, (iii) no stockholder of REG, or any of such
stockholder’s Affiliates (other than REG and its Subsidiaries) shall be deemed
an Affiliate of any Member or LLC, (iv) no stockholder of Marquee Holdings, or
any of such stockholder’s Affiliates (other than Marquee Holdings and its
Subsidiaries) shall be deemed an Affiliate of any Member or LLC, (v) no
stockholder of Cinemark Holdings, or any of such stockholder’s Affiliates (other
than Cinemark Holdings and its Subsidiaries) shall be deemed an Affiliate of any
Member or LLC, (vi) no stockholder of National CineMedia shall be deemed an
Affiliate of National CineMedia, and (vii) National CineMedia shall not be
deemed an Affiliate of any stockholder of National CineMedia.

“Aggregate Advertising Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash and non-cash consideration, payable to
LLC for Advertising Services, excluding revenue payable to LLC related to
(i) Event Sponsorship, (ii) Advertising Services provided to third parties that
are not Founding Members, and (iii) Advertising Services provided to Founding
Members outside the provisions of this Agreement pursuant to a written agreement
between LLC and such Founding Members.

“Agreement” has the meaning assigned to it in the preamble of this Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“Alternative Agreement” has the meaning assigned to it in Section 9.03(a).

“AMC” has the meaning assigned to it in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“AMC Exhibitor Agreement” means the Exhibitor Services Agreement between LLC and
AMC, dated of even date herewith, as the same may be amended, supplemented or
otherwise modified from time to time.

“AMC Theatre” means any “Theatre” as defined in the AMC Exhibitor Agreement.

“Assignment and Assumption” has the meaning assigned to it in Section 15.08.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Beverage Agreement” means the Marketing, Advertising and Brand Presence
Agreement by and between Cinemark and The Coca-Cola Company, dated as of May 16,
2003, and all exhibits and amendments thereto, as such agreement may be amended
from time to time, and any subsequent agreements entered into by Cinemark and
its beverage concessionaires at the expiration or termination of the agreement
referenced above which is in effect on the Effective Date.

“Beverage Agreement Advertising Rate” has the meaning assigned to it in
Section 4.06(a).

“Beverage Compliance Report” has the meaning assigned to it in
Section 4.10(b)(i).

“Brand” has the meaning assigned to it in Section 4.05.

“Branded Slots” has the meaning assigned to it in Section 4.05.

“Church Worship Service” means a Meeting Event sold to a non-profit religious
organization.

“Cinemark” has the meaning assigned to it in the preamble of this Agreement.

“Cinemark Derived Works” has the meaning assigned to it in Section 13.02(b).

“Cinemark Equipment” means the Equipment owned by Cinemark.

“Cinemark Holdings” means Cinemark Holdings, Inc. or its successor or any Person
that wholly owns Cinemark Holdings, directly or indirectly, in the future.

“Cinemark Information” means all Confidential Information supplied by Cinemark
and its Affiliates.

“Cinemark Initial ESA Modification Payment” has the meaning assigned to it in
Section 2.05(a)(i).

“Cinemark Legacy Agreement(s)” means all pre-Effective Date agreements of
Cinemark or its Affiliates, including without limitation such agreements
relating to the purchase of advertising in Acquisition Theatres, pursuant to
which services which fall within the definition

 

3



--------------------------------------------------------------------------------

of Advertising Services are provided and which are expected to result in the
generation of revenue payable to Cinemark or its Affiliates on and after the
Effective Date, but excluding the Beverage Agreement, agreements with
third-party cinema advertising service providers (which give rise to Run-Out
Obligations pursuant to Section 4.08) and agreements between Cinemark or its
Affiliates and any theatres owned by third parties (including other Members or
their Affiliates) regarding the exhibition of content, advertisements or
promotions in such third-party theatres.

“Cinemark Marks” means the trademarks, service marks, logos, slogans and/or
designs owned by Cinemark or otherwise contributed by Cinemark for use under
this Agreement, in any and all forms, formats and styles, including as may be
used in the Brand (as defined herein), as may be modified from time-to-time all
as notified to LLC from time-to-time by Cinemark.

“Cinemark Media” has the meaning assigned to it in the recitals to this
Agreement.

“Cinemark Property” has the meaning assigned to it in Section 13.01(b).

“Cinemark Quality Standards” has the meaning assigned to it in Section 7.03(c).

“Client Limitation” has the meaning assigned to it in Section 4.07(b)(i).

“Common Unit Adjustment” has the meaning assigned to it in the LLC Agreement.

“Common Units” has the meaning assigned to in the LLC Agreement.

“Concessions” means popcorn, candy, and other food and beverage items sold at
the concession stands in Theatres.

“Confidential Information” means all documents and information concerning any
other Party hereto furnished it by such other Party or its representatives in
connection with the transactions contemplated by this Agreement (together with
confidential information, including but not limited to Intellectual Property and
other Proprietary Information of the other Members and LLC), and shall include,
by way of example and not limitation, the LLC Property, the Cinemark Property,
the LLC Derived Works and the Cinemark Derived Works. Confidential Information
shall also include all Confidential Information supplied by the Members and
their Affiliates. Notwithstanding the foregoing, Confidential Information shall
not include any information that can be shown to have been (i) previously known
by the Party to which it is furnished lawfully and without breaching or having
breached an obligation of such Party or the disclosing Party to keep such
documents and information confidential, (ii) in the public domain through no
fault of the disclosing Party, or (iii) independently developed by the
disclosing Party without using or having used the Confidential Information.

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise.

 

4



--------------------------------------------------------------------------------

“Costs” has the meaning assigned to it in Section 11.01(a).

“CPI” means the monthly index of the U.S. City Average Consumer Price Index for
Urban Wage Earners and Clerical Workers (All Items; 1982-84 equals 100)
published by the United States Department of Labor, Bureau of Labor Statistics
or any successor agency that shall issue such index. In the event that the CPI
is discontinued for any reason, LLC shall use such other index, or comparable
statistics, on the cost of living for urban areas of the United States, as shall
be computed and published by any agency of the United States or, if no such
index is published by any agency of the United States, by a responsible
financial periodical of recognized authority.

“CPI Adjustment” means the quotient of (i) the CPI for the month of January in
the calendar year for which the CPI Adjustment is being determined, divided by
(ii) the CPI for January of 2007.

“Creative Services” has the meaning assigned to it in Exhibit B.

“Designated Services” has the meaning assigned to it in Section 9.03(a).

“Digital Carousel” means a loop of slide advertising with minimal branding and
entertainment content which (i) is displayed before the Pre-Feature Program in
Digitized Theatres via the Digital Content Network and (ii) is displayed before
the Traditional Content Program in Non-Digitized Theatres via a non-digital
slide projector.

“Digital Cinema Services” means services related to the digital playback and
display of feature films at a level of quality commensurate with that of 35 mm
film release prints that includes high-resolution film scanners, digital image
compression, high-speed data networking and storage, and advanced digital
projection.

“Digital Content Network” means a network of LLC Equipment and third-party
equipment and other facilities which provides for the electronic transmission of
digital content, directly or indirectly, from a centrally-controlled location to
Theatres, resulting in the “on-screen” exhibition of such content in such
Theatres, either in Theatre auditoriums or on Lobby Screens.

“Digital Content Service” means the Pre-Feature Program, Policy Trailer, Event
Trailer and the Video Display Program.

“Digital Event Peak Season” has the meaning assigned to it in Exhibit B.

“Digital Films” has the meaning assigned to it in Exhibit B.

“Digital Programming” means the content of Digital Programming Services.

“Digital Programming EBITDA Threshold” has the meaning assigned to it in
Section 9.01(b).

 

5



--------------------------------------------------------------------------------

“Digital Programming Renewal Term” has the meaning assigned to it in
Section 9.01(b).

“Digital Programming Services” has the meaning assigned to it in Part B of
Exhibit B.

“Digital Programming Term” has the meaning assigned to it in Section 9.01(b).

“Digital Screen” means a screen in an auditorium of a Digitized Theatre.

“Digitized Theatres” means all Theatres that are connected to the Digital
Content Network, as of the Effective Date, and all Theatres that subsequently
connect to the Digital Content Network, as of the date such connection is
established.

“Disposition” (including the term “Disposed”) has the meaning assigned to it in
Section 2.03.

“EBITDA” means, for the applicable measurement period, earnings before interest,
taxes, depreciation and amortization, all as defined by GAAP.

“Effective Date” has the meaning assigned to it in the preamble of this
Agreement.

“Encumbered Theatres” has the meaning assigned to it in Section 4.08(a).

“Equipment” means the equipment and cabling, as prescribed by the terms of this
Agreement, which is necessary to schedule, distribute, play, reconcile and
otherwise transmit and receive the Services delivered by LLC pursuant to the
terms of this Agreement, and a complete list of all such equipment located
inside or on any Theatre building and the ownership thereof as of the date
hereof is set forth in the Specification Documentation, as may be amended from
time to time at the request of either Party.

“ESA-Related Tax Benefit Payments” has the meaning assigned to it in Section 1.1
of the Tax Receivable Agreement.

“Event Sponsorship” has the meaning assigned to it in Part A of Exhibit A.

“Event Trailer” has the meaning assigned to it in Section 6.03(a).

“Excluded Theatres” has the meaning assigned to it in Section 4.13(a).

“Flight” has the meaning assigned to it in Section 4.01(a).

“Founding Members” has the meaning assigned to it in the recitals to this
Agreement and shall include their respective Affiliates.

“Future Theatres” has the meaning assigned to it in Section 3.01.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Group” has the meaning used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934.

“IMAX Screens” has the meaning assigned to it in Section 4.13(b).

“Indemnifying Party” has the meaning assigned to it in Section 11.01(c).

“Infringement” has the meaning assigned to it in Section 12.02.

“Initial Digital Programming Term” has the meaning assigned to it in
Section 9.01(b).

“Initial Meeting Services Term” has the meaning assigned to it in
Section 9.01(c).

“Initial Term” has the meaning assigned to it in Section 9.01(a).

“Intellectual Property” means all intellectual property, including but not
limited to all U.S., state and foreign (i) (A) patents, inventions, discoveries,
processes and designs; (B) copyrights and works of authorship in any media;
(C) trademarks, service marks, trade names, trade dress and other source
indicators and the goodwill of the business symbolized thereby, (D) software;
and (E) trade secrets and other confidential or proprietary documents, ideas,
plans and information; (ii) registrations, applications and recordings related
thereto; (iii) rights to obtain renewals, extensions, continuations or similar
legal protections related thereto; and (iv) rights to bring an action at law or
in equity for the infringement or other impairment thereof.

“Inventory” means any advertising or other content.

“License Agreement” means that certain Second Amended and Restated Software
License Agreement, dated of even date herewith, among LLC, AMC, Cinemark and
Regal, as applicable, and as such agreement may be amended, supplemented or
otherwise modified from time to time.

“LLC Agreement” has the meaning assigned to it in the recitals to this
Agreement.

“LLC Credit Agreement” means the Credit Agreement dated as of February 13, 2007
among LLC, the several lenders from time to time parties thereto, JPMorgan Chase
Bank, N.A., as syndication agent, Credit Suisse (USA) LLC and Morgan Stanley
Senior Funding, Inc., as co-documentation agents and the Administrative Agent,
as amended, modified or supplemented from time to time and any extension,
refunding, refinancing or replacement (in whole or in part) thereof.

“LLC Derived Works” has the meaning assigned to it in Section 13.02(a).

 

7



--------------------------------------------------------------------------------

“LLC Equipment” means the Equipment owned by LLC pursuant to the terms of this
Agreement.

“LLC Marks” means the trademarks, service marks, logos, slogans and/or designs
owned by LLC or otherwise contributed by LLC for use under this Agreement, in
any and all forms, formats and styles, including as may be used in the Brand (as
defined herein), as may be modified from time-to-time all as notified to
Cinemark from time to time by LLC.

“LLC Property” has the meaning assigned to it in Section 13.01(a).

“LLC Quality Standards” has the meaning assigned to it in Section 7.02(c).

“Lobby Promotions” has the meaning assigned to it in Part A of Exhibit A.

“Lobby Screen” means a plasma, LED or other type of screen displaying digital or
recorded content that is located inside a Theatre and outside the auditoriums,
or any other type of visual display mechanism that replaces such a screen. Lobby
Screens shall not include, however, digital poster cases, digital animated
poster cases, ATM or ticket kiosk screens (or such items that may replace
digital poster cases or ATM or ticket kiosk screens in the future) or other
substantially similar display mechanisms that display Theatre Advertising or
promotional material that may include some or all of the following types of
content: isolated images or still scenes from feature films, full motion
elements that are not a movie trailer, interactive elements, audio elements and
motion sensors and which content, considered singularly and collectively, is
sufficiently limited in playtime and complexity such that it cannot reasonably
be considered equivalent to a movie trailer.

“Loews Theatres” mean the theatres acquired (and not divested under government
order) by AMC Entertainment Inc. in connection with its merger with Loews
Cineplex Entertainment Corporation completed on January 26, 2006.

“Marketing Materials” has the meaning assigned to it in Section 7.02(a).

“Marquee Holdings” means Marquee Holdings Inc. (a holding company that conducts
business through its subsidiary AMC Entertainment Inc.) or its successor or any
Person that wholly owns Marquee Holdings, directly or indirectly, in the future.

“Meeting Services” has the meaning assigned to it in Part C of Exhibit A.

“Meeting Services EBITDA Threshold” has the meaning assigned to it in
Section 9.01(c).

“Meeting Services Renewal Term” has the meaning assigned to it in
Section 9.01(c).

“Meeting Services Term” has the meaning assigned to it in Section 9.01(c).

“Meeting With a Movie” means a Meeting Services event at which a feature film is
shown and for which tickets are sold.

 

8



--------------------------------------------------------------------------------

“Meeting Without a Movie” means a Meeting Services event at which no feature
film is shown.

“Member” means each Person that becomes a member, as contemplated in the
Delaware Limited Liability Act, of LLC in accordance with the provisions of the
LLC Agreement and has not ceased to be a Member pursuant to the LLC Agreement.

“National CineMedia” has the meaning assigned to it in the recitals to this
Agreement.

“Newbuild Theatre(s)” has the meaning assigned to it in Section 2.02(a).

“Non-Assignable Legacy Agreement” has the meaning assigned to it in
Section 4.06(b)(ii).

“Non-Digitized Theatres” means Theatres that are not Digitized Theatres.

“Party” has the meaning assigned to it in the preamble of this Agreement.

“Permitted Transfer” means:

(a) by operation of law or otherwise, the direct or indirect change in control,
merger, consolidation or acquisition of all or substantially all of the assets
of LLC or Cinemark, as applicable, or the assignment of this Agreement by
Circuit A to an Affiliate,

(b) with respect to the rights and obligations of LLC under this Agreement,
(i) the grant of a security interest by LLC in this Agreement and all rights and
obligations of LLC hereunder to the Administrative Agent, on behalf of the
Secured Parties, pursuant to the Security Documents, (ii) the assignment or
other transfer of such rights and obligations to the Administrative Agent (on
behalf of the Secured Parties) or other third party upon the exercise of
remedies in accordance with the LLC Credit Agreement and the Security Documents
and (iii) in the event that the Administrative Agent is the initial assignee or
transferee under the preceding clause (ii), the subsequent assignment or other
transfer of such rights and obligations by the Administrative Agent on behalf of
the Secured Parties to a third party, or

(c) in the event that LLC becomes a debtor in a case under the Bankruptcy Code,
the assumption and/or assignment by LLC of this Agreement under section 365 of
the Bankruptcy Code, notwithstanding the provisions of section 365(c) thereof.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

“Play List” has the meaning assigned to it in Section 4.01(a).

“Policy Trailer” has the meaning assigned to it in Section 4.05(b).

 

9



--------------------------------------------------------------------------------

“Pre-Feature Program” means a program of digital content of between twenty
(20) and thirty (30) minutes in length that is distributed by LLC through the
Digital Content Network for exhibition in Digitized Theatres prior to Showtime,
or that is distributed non-digitally by some other means, including DVD, for
exhibition prior to Showtime in Non-Digitized Theatres.

“Pre-Feature Programming Schedule” means the schedule for the Pre-Feature
Program as developed from time to time by LLC after consultation with Cinemark.

“Proprietary Information” means all Intellectual Property, including but not
limited to information of a technological or business nature, whether written or
oral and if written, however produced or reproduced, received by or otherwise
disclosed to the receiving Party from or by the disclosing Party that is marked
proprietary or confidential or bears a marking of like import, or that the
disclosing Party states is to be considered proprietary or confidential, or that
a reasonable person would consider proprietary or confidential under the
circumstances of its disclosure.

“PSA Trailer” means up to 30 seconds for Cinemark approved fundraising and that
may contain the display of any trademark, service mark, logo or other branding
of the charitable organizations sponsoring such fundraising that is exhibited in
the Theatres after Showtime.

“RCH” has the meaning assigned to it in the recitals to this Agreement.

“REG” means Regal Entertainment Group or its successor or any Person that wholly
owns REG, directly or indirectly, in the future.

“Regal” means Regal Cinemas, Inc., a Tennessee corporation.

“Regal Exhibitor Agreement” means the Exhibitor Services Agreement between LLC
and Regal, dated of even date herewith, as the same may be amended, supplemented
or otherwise modified from time to time.

“Regal Theatre” means any “Theatre” as defined in the Regal Exhibitor Agreement.

“Renewal Term” has the meaning assigned to it in Section 9.01(a).

“Representatives” has the meaning assigned to it in Section 11.01(a).

“ROFR Notice” has the meaning assigned to it in Section 9.03(a).

“ROFR Period” has the meaning assigned to it in Section 9.03(a).

“ROFR Response” has the meaning assigned to it in Section 9.03(c).

“ROFR Response Period” has the meaning assigned to it in Section 9.03(c).

“Run-Out Obligations” has the meaning assigned to it in Section 4.08.

“Secured Parties” means the “Secured Parties” (or any analogous concept) as
defined in the LLC Credit Agreement.

 

10



--------------------------------------------------------------------------------

“Security Documents” means the “Security Documents” as defined in the LLC Credit
Agreement and any amendment, modification, supplement or replacement of such
Security Documents.

“Service” means the Advertising Services and, for the duration of the Meeting
Services Term and the Digital Programming Term, the Meeting Services and the
Digital Programming Services, respectively, all as set forth on Exhibit A and as
applicable.

“Showtime” means the advertised showtime for a feature film.

“Software” means the software owned by, and/or licensed to, LLC or its direct or
indirect Subsidiaries and which is installed on either LLC Equipment or Cinemark
Equipment and used in connection with delivery of the Digital Content Service,
the Digital Carousel, the Digital Programming Services and the Meeting Services.

“Special Promotions” has the meaning assigned to it in Section 4.14.

“Specification Documentation” means documentation as specified herein, relating
to technical specifications or other matters relating of this Agreement, that is
delivered and agreed upon by the Parties on the Effective Date of this
Agreement.

“Strategic LEN Promotion” has the meaning assigned to it in Section 4.07(b)(ii).

“Strategic Lobby Promotion” has the meaning assigned to it in
Section 4.07(b)(iii).

“Strategic Programs” has the meaning assigned to it in Section 4.07(b).

“Strategic Relationship” has the meaning assigned to it in Section 4.07(b).

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is at the time beneficially owned by such Person, by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries thereof or (ii) any
other Person (other than a corporation), including a joint venture, a general or
limited partnership or a limited liability company, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, beneficially own a
majority ownership interest entitled to vote in the election of directors,
managers or trustees thereof (or other Persons performing such functions) or act
as the general partner or managing member of such other Person.

“Supplemental Theatre Access Fee” has the meaning assigned to it in Schedule 1.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement by and
among National CineMedia, LLC, RCH, AMC, Cinemark Media, Cinemark, and Regal,
and to be dated as of the date hereof.

 

11



--------------------------------------------------------------------------------

“Term” has the meaning assigned to it in Section 9.01(a).

“Territory” means the 50 states of the United States of America and the District
of Columbia.

“Theatre Access Fee” has the meaning assigned to it in Schedule 1.

“Theatre Advertising” means advertisement of one or more of the following
activities associated with operation of the Theatres of Cinemark or its
Affiliates: (A) Concessions or Concession promotions, (B) Cinemark’s gift cards,
loyalty programs and other items related to Cinemark’s business in the Theatres,
(C) events presented by Cinemark pursuant to Section 6.05, or (D) vendors of
services (other than film-related vendors) provided to the Theatres, provided
such promotion is incidental to the vendor’s service such as, but without
limitation, online or telephone ticketing or other alternative delivery sources
for the same, credit cards, bank cards, charge cards, debit cards, gift cards
and other consumer payment devices. Theatre Advertising includes the display of
concession menus, movie listings, Showtimes and pricing information.

“Theatres” means from time-to-time, as applicable, all theatres in the Territory
owned by Cinemark or an Affiliate of Cinemark or as to which Cinemark or an
Affiliate of Cinemark has a controlling interest or operational control,
including both Digitized and Non-Digitized Theatres, except as provided in
Sections 2.02(b), 4.08 and 4.13 or as may be mutually agreed by the Parties in
writing. The foregoing notwithstanding, no motion picture theatre located
outside of the Territory shall be a Theatre without LLC’s prior written consent.
Theatre includes all parts of the physical facilities inside a theatre building
to which the public has access.

“Third Party Theatre Agreement” means an agreement between LLC and a third party
that gives LLC a right to provide Advertising Services with respect to the
Theatres being Disposed of by a Founding Member to such third party and that
meets the following minimum requirements: (i) the third party grants LLC
exclusive access to and the exclusive right to provide Advertising Services with
respect to the Theatres; (ii) the Third Party Theatre Agreement incorporates
content standards no more restrictive than as set forth in section 4.03 of this
Agreement; (iii) the fee payable by LLC to the third party for the Advertising
Services does not exceed *** of LLC’s total revenue attributable to such
Advertising Services; (iv) the term of the Third Party Theatre Agreement
(excluding extensions) is for the shorter of (A) the term of the longest lease
(excluding extensions) being Disposed of by the Founding Member in the
transaction, or (B) ***; (v) LLC has substantially similar penalties upon a
breach of the Third Party Theatre Agreement by such third party than as set
forth in this Agreement for breaches by such Founding Member; and (vi) in all
other material respects, the Third Party Theatre Agreement imposes obligations
upon the third party that are substantially similar to the obligations imposed
upon the Founding Member in this Agreement, except that obligations arising
exclusively from such Founding Member’s status as a Founding Member shall be
inapplicable to the third party.

“Traditional Content Program” means advertising and other promotional content
which is displayed on 35 mm film prior to Showtime.

 

12



--------------------------------------------------------------------------------

“Trailer” means a promotion secured by Cinemark or its designee (which retains
the exclusive rights to so secure for all of its Theatres) for a feature film
that is exhibited in the Theatres after Showtime.

“Unit Adjustment Agreement” means that certain Common Unit Adjustment Agreement
of even date herewith among National CineMedia, LLC, RCH, AMC, Cinemark Media,
Cinemark, and Regal, and to be dated as of the date hereof.

“Upgrade Request” has the meaning assigned to it in Section 3.05.

“Video Display Program” means a program of digital content shown on Lobby
Screens which is distributed by LLC through the Digital Content Network for
exhibition in Digitized Theatres, and which is distributed non-digitally by some
other means, including DVD, for exhibition in Non-Digitized Theatres.

ARTICLE 2

PARTICIPATION AND FEES

Section 2.01 Theatre Service Participation. From the Effective Date and during
the Term, LLC shall provide all aspects of the Service to Cinemark and Cinemark
shall exhibit and otherwise participate in such aspects of the Service, on the
terms and conditions set forth herein. Subject to the provisions of Section 4.08
(Cinemark Run-Out Obligations), during the Term all Theatres will participate in
the Service either as Digitized Theatres or Non-Digitized Theatres.

(a) Digitized Theatres. As of the Effective Date and during the Term, pursuant
to the terms of Section 4.01 (Content and Distribution of the Digital Content
Service and Traditional Content Program), LLC will provide the following
Services to the Digitized Theatres, and all Digitized Theatres will, subject to
the terms of Section 4.12 (Access to Pre-Feature Program), participate in
(i) the Digital Carousel during the period beginning after the preceding feature
film (or, in the case of the first feature film of the day, beginning after the
opening of the auditorium doors for that film) until the beginning of the
Pre-Feature Program, (ii) the Pre-Feature Program, (iii) the Policy Trailer and
(iv) the Video Display Program.

(b) Non-Digitized Theatres. As of the Effective Date and during the Term,
pursuant to the terms of Section 4.01 (Content and Distribution of the Digital
Content Service and Traditional Content Program), LLC will provide the following
Services to the Non-Digitized Theatres, and all Non-Digitized Theatres will,
subject to the terms of Section 4.12 (Access to Pre-Feature Program),
participate in, (i) the Digital Carousel during the period beginning after the
preceding feature film (or, in the case of the first feature film of the day,
beginning after the opening of the auditorium doors for that film) until the
beginning of the Traditional Content Program, (ii) the Traditional Content
Program, (iii) the Policy Trailer and (iv) the Video Display Program, but with
respect to participation of Non-Digitized Theatre’s participation in the Video
Display Program, only to the extent that a Non-Digitized Theatre has at least
one Lobby Screen and has the requisite equipment necessary to participate in the
Video Display Program. No Non-Digitized Theatre will be obligated to participate
in, nor will LLC be obligated to provide to any Non-Digitized Theatre, the
Pre-Feature Program.

 

13



--------------------------------------------------------------------------------

(c) Lobby Promotions. LLC shall provide Lobby Promotions to Theatres and
Theatres shall participate in Lobby Promotions as described in Section 4.02.

(d) Events and Meetings. LLC shall provide Digital Programming Services
(including Event Trailers) and Meeting Services to Theatres and Theaters shall
participate in Digital Programming and Meeting Services as described in
Article 6.

(e) Modifications. The Parties agree that the rights and obligations to provide
and participate in elements of the Service, as set forth immediately above, may
be modified during the Term upon mutual written agreement of the Parties.

(f) Conversion of Theatres. No Digitized Theatre shall become a Non-Digitized
Theatre without the mutual agreement of Cinemark and LLC. Cinemark will
determine from time to time which Non-Digitized Theatres will be converted to
Digitized Theatres.

(g) Rights to Transfer Theatres. The Parties agree that nothing in this
Agreement is intended to, nor shall, bind or otherwise limit Cinemark’s or its
Affiliates’ rights and abilities in its sole discretion from time to time to
close, sell, acquire or otherwise transfer any interest in (including by
mortgage or otherwise) any theatre.

Section 2.02 Addition of Theatres.

(a) Newbuild Theatres. Except as provided in Section 4.13 (Excluded Theatres;
IMAX Screens) or as mutually agreed by the Parties in writing, any theatre in
the Territory newly built by Cinemark or an Affiliate of Cinemark following the
Effective Date (“Newbuild Theatres”) shall be equipped to receive the Digital
Content Service via the Digital Content Network, shall be a Digitized Theatre,
and shall participate in the Digital Content Service on the terms set forth in
Section 2.01. LLC agrees to provide all aspects of the Service to Newbuild
Theatres on the terms and conditions set forth herein.

(b) Acquisition Theatres. Any theatre in the Territory of which Cinemark or an
Affiliate of Cinemark obtains control of the advertising, promotional or event
activities therein after the Effective Date (excluding any Newbuild Theatres and
any Loews Theatre) shall be an “Acquisition Theatre(s)”. Subject to
Sections 4.08 and 4.13, LLC shall provide all aspects of the Service to such
Acquisition Theatres and Cinemark shall cause such Acquisition Theatres to
exhibit and participate in the Service on the terms and conditions set forth
herein. The Parties agree that Cinemark may obtain operational control of an
Acquisition Theatre but not obtain any or all rights necessary to receive or
display any or all aspects of the Service or control over advertising,
promotions or events but not over all of the foregoing, and, in such
circumstances Cinemark shall use its commercially reasonable efforts to have as
much of the Service received or displayed in such Acquisition Theatres as is
within its control, or if not, then as reasonably practicable. The Parties agree
that it may not be commercially reasonable to equip each Acquisition Theatre to
receive the Digital Content Service and the Digital Programming Services and
Meeting Services via the Digital Content Network. Therefore, the Parties agree,
subject to

 

14



--------------------------------------------------------------------------------

Sections 4.08 and 4.13, that every Acquisition Theatre that is a Digitized
Theatre shall participate in the Digital Content Service via the Digital Content
Network on the terms set forth in Section 2.01, but that Cinemark retains sole
discretion as to if, when and which Acquisition Theatres Cinemark converts to
Digitized Theatres. Upon Cinemark’s decision to convert an Acquisition Theatre
to a Digitized Theatre, the Parties agree to discuss in good faith the
appropriate schedule for equipping such Acquisition Theatre to receive the
Digital Content Service, the Digital Programming Services and Meeting Services
via the Digital Content Network. Upon agreeing upon the schedule to conduct such
equipping, LLC shall diligently prosecute such work until completion.

(c) Common Unit Adjustment. Any adjustment of Common Unit ownership by the
Members related to Newbuild Theatres and Acquisition Theatres shall be addressed
in the Unit Adjustment Agreement.

Section 2.03 Disposition of Theatres.

(a) Disposition. Cinemark shall provide LLC prompt written notice after the
sale, transfer, permanent closure or other disposition of a Theatre (other than
as the result of a Permitted Transfer) or the permanent loss of any Theatre
lease (a “Disposition”). The decision to sell, close or otherwise dispose of any
Theatre shall be in Cinemark’s sole and absolute discretion. Any such Theatre
shall cease to be a Theatre for all purposes under this Agreement; and, if so
determined by Cinemark and agreed by LLC (which agreement shall not be
unreasonably or untimely withheld), then unless LLC and the applicable third
party(ies) enter into a Third Party Theatre Agreement, then the Parties will
agree on a date and time at which LLC shall be permitted to enter the affected
Theatre(s) and remove any LLC Property (as defined in Section 13.01). In the
event LLC fails to remove any LLC Property within the timeframe the Parties
agree upon for such removal, Cinemark or such third party transferee shall have
the right to remove and dispose of such LLC Property in its sole discretion;
provided that any Software included in the LLC Property shall be removed and
returned to LLC at LLC’s expense.

(b) Common Unit Adjustment. Any adjustment of Common Unit ownership by the
Members related to Disposition of Theatres shall be addressed in the Unit
Adjustment Agreement.

Section 2.04 Mandatory Participation. During the Term, except as expressly
provided in this Agreement, including Sections 4.05 (Brand; Policy Trailer;
Branded Slots), 4.06(a) (Beverage Agreements), 4.07 (Other Cinemark Advertising
Agreements), 4.08 (Cinemark Run-Out Obligations), 4.13 (Excluded Theatres; IMAX
Screens), 4.14 (Grand Openings; Popcorn Tubs; Employee Uniforms); 6.07 (Use of
Digital Content Network) and Exhibit A, Cinemark shall subscribe for and LLC
shall be the exclusive provider to the Theatres of the services specifically set
forth in the definition of the “Service.” Except as expressly provided in this
Agreement, during the Term, Cinemark shall neither engage nor permit a third
party (excluding third party designees of LLC as provided hereunder) to provide,
or itself provide, to a Theatre any of the services specifically set forth in
the definition of Service. Nothing in this Agreement shall limit or affect
(i) LLC’s ability to contract or enter into any

 

15



--------------------------------------------------------------------------------

relationship with any Person or entity for any product, service, or otherwise,
whether or not similar to any products or services provided by LLC under this
Agreement, or (ii) Cinemark’s ability to contract or enter into any relationship
with any Person or entity for any product, service, or otherwise, other than the
services that will be provided exclusively by LLC as set forth in this
Section 2.04. All rights with respect to advertising and promotions not
explicitly granted hereunder are reserved to Cinemark, including without
limitation Cinemark’s ability to offer and sell advertising to any third party
on any website on the Internet, its telephone ticketing service or other
alternative media sources used for ticketing.

Section 2.05 ESA Modification Payments; Theatre Access Fees.

(a) ESA Modification Payments.

(i) Cinemark Initial ESA Modification Payment. As of the date hereof, and in
consideration for Cinemark’s agreement to use a Theatre Access Fee calculation
and payment mechanism (as described in Section 2.05(b)) in connection with LLC’s
utilization of the Theatres on and after the date of this Agreement, LLC will
pay to Cinemark $174,000,772 (such amount being the “Cinemark Initial ESA
Modification Payment”).

(ii) ESA-Related Tax Benefit Payments. After the date hereof, and in
consideration for Cinemark’s agreement to use a Theatre Access Fee calculation
and payment mechanism (as described in Section 2.05(b)) in connection with LLC’s
utilization of the Theatres on and after the date of this Agreement, LLC will
also pay any ESA-Related Tax Benefit Payments to Cinemark, pursuant to the terms
of the Tax Receivable Agreement.

(iii) Adjustments. The Cinemark Initial ESA Modification Payment will be subject
to contingent and ongoing adjustments, pursuant to the Unit Adjustment
Agreement.

(b) Theatre Access Fees.

(i) Calculation. In consideration for utilization of the Theatres pursuant to
the terms hereof, LLC shall calculate and Cinemark shall be entitled to receive
a Theatre Access Fee, as set forth in Schedule 1, which shall be paid based on
Cinemark’s attendance for the relevant fiscal month in which LLC provides the
Services and number of Digital Screens during the fiscal month in which LLC
provides the Services (calculated as the average between the number of Digital
Screens on the last day of the fiscal month preceding the relevant fiscal month
in which LLC provides the Services and the last day of the fiscal month in which
LLC provides the Services), and which shall include the amount of 4.03 Revenue
allocated to Circuit A for the same fiscal month.

(ii) Payment. LLC shall pay Cinemark its Theatre Access Fees on or before the
last day of LLC’s fiscal month following the fiscal month in which Services are
provided by LLC; provided that Cinemark has, by the fourteenth day of LLC’s
fiscal month following the month in

 

16



--------------------------------------------------------------------------------

which Services are provided by LLC, given LLC the data regarding attendance and
number of Digital Screens necessary for LLC to calculate the Theatre Access Fee.
If Cinemark has not, by the fourteenth day of LLC’s fiscal month following the
month in which Services are provided by LLC, given LLC the data regarding
attendance and number of Digital Screens necessary for LLC to calculate the
Theatre Access Fee, the due date of the Theatre Access Fee payment shall be
extended by one day for each day that Cinemark is late in providing such data.
LLC shall provide Cinemark with a detailed accounting of the calculation of
Theatre Access Fees pursuant to Schedule 1, which report shall accompany each
such payment.

(iii) Supplemental Theatre Access Fee. If applicable, LLC shall pay Cinemark a
Supplemental Theatre Access Fee, as set forth in Schedule 1, on or before the
last day of LLC’s fiscal month following the end of LLC’s applicable fiscal
year.

Section 2.06 Non-Cash Consideration. Any Aggregate Advertising Revenue, revenue
related to Event Sponsorship, revenue related to Digital Programming Services or
revenue related to Meeting Services that LLC receives in the form of non-cash
consideration shall be valued as revenue in accordance with GAAP. If LLC’s value
of non-cash consideration received under any arrangement exceeds $500,000 but is
not greater than $5 million from any party in a single transaction or series of
related transactions, such value shall be confirmed by National CineMedia, if it
is LLC’s managing member, or LLC’s then managing member. If LLC’s value of
non-cash consideration received under any arrangement exceeds $5 million from
any party in a single transaction or series of related transactions, LLC shall
engage an independent qualified appraiser to determine the fair market value of
such non-cash consideration. Notwithstanding the foregoing, no confirmation or
appraisal of value shall be required for LLC’s acquisition of tickets from
Founding Members at their published group sale price in exchange for advertising
at LLC’s rate card rate.

ARTICLE 3

EQUIPMENT

Section 3.01 Procurement; Cost; Specifications. The Parties agree that all
Theatre-level Equipment required to exhibit and otherwise participate in the
Service on the terms and conditions set forth herein has been installed in all
Theatres as of the Effective Date. With respect to all Newbuild Theatres,
Acquisition Theatres, and Theatres which are converted from Non-Digitized
Theatres to Digitized Theatres or from Digitized Theatres to Non-Digitized
Theatres after the Effective Date (collectively, the “Future Theatres”), LLC
shall, except as provided in Section 3.03, be solely responsible for procuring
any Equipment for such Theatres. LLC shall bear the cost of all Equipment for
use outside the Theatres, as well as Equipment installed in the Theatres for
maintenance purposes (if any) (a description of such LLC Equipment installed in
the Theatres is included in the Specification Documentation; which may be
amended by mutual written agreement of the Parties) and the Software. Cinemark
shall reimburse LLC, at LLC’s cost, for all other Equipment to be installed at
or within any Future Theatres (a description of such Cinemark Equipment is
included in the Specification Documentation; which may be amended by mutual
written agreement of the Parties) within thirty (30) days after (i) the
installation of such Equipment by Cinemark or LLC in accordance with
Section 3.04 and (ii) the delivery of invoices by LLC to Cinemark supporting the
expenses for which reimbursement is sought. All Theatre-level operational costs
associated with Cinemark’s use of Equipment

 

17



--------------------------------------------------------------------------------

located in the Theatres, such as the cost of electricity, shall be borne
exclusively by Cinemark. LLC shall assure that the Equipment purchased by LLC
satisfies Cinemark’s specifications for such equipment, including the
communication interface between LLC Equipment and Cinemark Equipment.

Section 3.02 Ownership of Equipment. As between the Parties, each Party will own
the Equipment it pays for or reimburses the other Party for, whether pursuant to
Section 3.01 or Section 3.03. To the extent possible, LLC agrees to assign to
Cinemark any manufacturer warranties applicable to Cinemark Equipment procured
by LLC pursuant to Section 3.01. If for any reason the aforementioned warranties
are not assignable, upon written request of Cinemark, LLC shall use commercially
reasonable efforts to enforce the warranties on behalf of Cinemark.
Notwithstanding anything to the contrary herein, any LLC Equipment placed or
installed in a Theatre for maintenance purposes may, upon termination of this
Agreement or deletion of a particular Theatre as provided herein, as applicable,
be removed by LLC and held for its sole benefit.

Section 3.03 Cinemark Equipment. Cinemark shall be permitted to furnish any of
the Equipment, at its sole cost and expense, upon consultation with LLC, and
provided such Equipment satisfies LLC’s specifications for such Equipment
(including compatibility with the Digital Content Network). LLC agrees to
cooperate with Cinemark in good faith to permit the procurement by Cinemark of
Equipment in lieu of procurement of such Equipment by LLC and reimbursement by
Cinemark pursuant to Section 3.01.

Section 3.04 Installation.

(a) Performance. Cinemark and/or its subcontractors shall be solely responsible
for the installation of all Equipment purchased pursuant to Section 3.01 or
Section 3.03, as well as for ancillary services such as reporting, software
integration and system cutover; provided, however, that Cinemark may elect to
have LLC perform such services, and LLC shall then assume the responsibility for
installation of all Equipment. If Cinemark elects for LLC to assume the
responsibility for installation of all Equipment, (i) Cinemark shall reimburse
LLC for the cost of installing Cinemark Equipment as set forth in the
Specification Documentation, (ii) LLC will not issue invoices for any Equipment
cost, or installation services related to such Equipment until the completion of
such installation services, and (iii) LLC shall ensure that Equipment installed
pursuant to this section is made functional in accordance with any installation
rollout schedule agreed to by the Parties, as may be amended from time to time
upon mutual agreement of the Parties or as circumstances warrant.

(b) Consultation; Landline. The Parties agree to consult with each other with
respect to any modifications to Theatre premises necessary for receipt of the
Service. LLC shall use commercially reasonable efforts to limit the size and
number of satellite dishes that are required as part of the Equipment. Cinemark
shall be solely responsible for obtaining any consents required for the
installation or use of any Equipment at any Theatre, including without
limitation governmental and landlord consents, provided LLC reasonably
cooperates with Cinemark at Cinemark’s request in obtaining such consents. If
Cinemark cannot obtain consent to installation of a satellite dish at a Theatre
because of technical, landlord or legal restrictions,

 

18



--------------------------------------------------------------------------------

Cinemark and LLC shall work together in good faith to establish a landline
connection to such location for the Digital Content Network. All costs of the
landline connection, which shall be maintained with sufficient bandwidth for
delivery of the Digital Content Service, shall be borne by LLC with respect to
delivery of content from LLC to Cinemark’s wide area network and by Cinemark
with respect to delivery of content from Cinemark’s wide area network to the
applicable Theatres.

(c) Coordination. All installation, maintenance and other services provided by
LLC to the Theatres hereunder shall be performed in a manner reasonably expected
not to disrupt Cinemark’s operations and, except where no practical alternative
exists, shall be provided outside of Theatre business hours, as mutually
determined by the Parties in their reasonable discretion. Subject to the
preceding sentence and upon advance written notice, LLC and its vendors or
subcontractors shall be provided reasonable access to the Theatres and such
other support services as reasonably required to install and inspect the
Equipment, for such fees as provided in the Specification Documentation, and
otherwise as required to perform LLC’s obligations under this Agreement. In
addition to the foregoing, and with respect to the installation of Equipment in
Newbuild Theatres only, LLC agrees (i) to cooperate with Cinemark in
coordinating the installation of Equipment with the construction schedule for
such Newbuild Theatres, and (ii) to consult with Cinemark prior to
subcontracting the performance of Equipment installation so as to permit a
determination of whether Cinemark might itself perform such Equipment
installation.

Section 3.05 Upgrades and Modifications. In order to ensure compatibility with,
and optimum performance and robustness of, the Digital Content Network and the
LLC Equipment (including hardware and software), LLC reserves the right to
request of Cinemark the replacement, upgrade or modification of any Cinemark
Equipment installed at any Theatre or the assistance with an upgrade to Software
on Cinemark Equipment; provided that such requests are equally and timely
communicated to each of AMC, Cinemark and Regal (the “Upgrade Request”). In the
event of an Upgrade Request, LLC shall provide Cinemark as much written notice
as is reasonably practicable under the circumstances, but in no event less than
ten (10) business days written notice. LLC and Cinemark will negotiate with each
other in good faith on the terms of any Upgrade Requests, including cost sharing
terms, if any. If LLC and Cinemark are not able to come to agreement about an
Upgrade Request, LLC may elect to pay for the replacements, upgrades or
modifications contained in the Upgrade Request including all reasonable
incidental and incremental costs to Cinemark, and Cinemark shall be obligated to
permit LLC to perform all necessary work to fulfill the Upgrade Request,
provided (i) there is no additional unreimbursed cost to it to accept such
replacement, upgrade or modification and (ii) that such replacement, upgrade or
modification does not unreasonably interfere with Cinemark’s theatre operations
and does not include any replacement, upgrade or modification of Cinemark
software without Cinemark’s express prior written consent. LLC agrees that, to
the extent practicable, it will develop a system that seeks to minimize the need
to enter the Theatres in order to update the Software.

Section 3.06 Network Integration. The Parties shall use commercially reasonable
efforts to ensure that the Digital Content Network will be integrated with any
network for delivery of Digital Cinema Services such that the Services can be
delivered over such network.

 

19



--------------------------------------------------------------------------------

Section 3.07 Training. To the extent necessary, LLC and Cinemark, respectively,
will provide training services to Cinemark’s support staff and customer service
and other employees and agents on terms as mutually agreed by the Parties in
their reasonable discretion. LLC agrees that it will pay for these training
services and they will be adequate to permit Cinemark to train its own employees
and agents as required to perform under this Agreement. Cinemark agrees to
provide training services according to any reasonable standards as may be
promulgated by LLC in consultation with Cinemark. LLC agrees to provide training
services, at its cost, to Cinemark’s support staff and other employees with
respect to any Equipment or Software upgrades or modifications prior to
implementation.

Section 3.08 Equipment Maintenance Standard.

(a) Standard; Replacement. During the Term, the Parties shall each use their
commercially reasonable efforts (i) to ensure there is no unauthorized access,
loss or damage to or theft of Equipment hereunder, and (ii) to prevent piracy or
other theft of Inventory exhibited through the use of such Equipment or
otherwise in its possession or control. Cinemark further agrees to keep all
Cinemark Equipment, including without limitation Lobby Screens, clean, and to
promptly notify LLC if any Cinemark Equipment is not functioning properly.
Cinemark shall promptly arrange to repair or replace any Equipment in its
possession (provided the damage interferes with the delivery of the Service)
that is lost, stolen, damaged or otherwise fails to function or becomes
inoperable, other than because of LLC’s failure to properly maintain the
Equipment as set forth in Section 3.08(b).

(b) Performance of Repair and Replacement. Subject to the terms of this
Section 3.08(b) and of Section 3.08(c) below regarding cost, the repair and
replacement of Equipment shall be performed by LLC until such time as Cinemark
elects to assume this responsibility by giving written notice to LLC. If
Cinemark assumes this responsibility to perform replacement or repair but fails
to maintain the Cinemark Equipment at a performance level substantially similar
to the LLC Equipment, then LLC shall promptly provide Cinemark written notice of
such failure and if such failure is not cured within 30 days, LLC shall be
entitled to repair, or if repair is not reasonably possible, replace such LLC
Equipment not so maintained and deduct the cost of such replacement from
Cinemark’s Theatre Access Fees.

(c) Repair Costs. So long as LLC is performing repair and replacement of
Equipment, LLC shall pay the costs of repair (but not replacement, which is the
responsibility of Cinemark). Notwithstanding anything to the contrary in this
Section 3.08, LLC shall not be required or requested to make any expenditures
that (i) would constitute a capital expenditure for LLC under GAAP or (ii) would
have otherwise been payable by Cinemark’s insurance provider; provided, however,
LLC shall be responsible for all costs to repair or replace Equipment to the
extent damaged as a result of the negligence or misconduct of LLC and/or its
subcontractors.

(d) Condition. Subject to the foregoing, for purposes of ongoing maintenance,
LLC shall keep and maintain Equipment installed in the Theatres in good
condition and repair at its sole expense (with the exception of projector bulb
replacement and equipment replacement, the cost of which shall be borne by
Cinemark), and in a manner consistent with the Service Level Agreement set forth
in the Specification Documentation and as may be reasonably

 

20



--------------------------------------------------------------------------------

amended by mutual agreement of LLC and Cinemark from time to time. The Parties
agree to consult with each other on a regular basis during the Term in an
attempt to reduce maintenance costs arising from redundancies in the Parties’
respective service fleets. Upon advance notice to Cinemark, Cinemark shall
provide LLC and/or its subcontractors reasonable access to the Equipment and
such other support services as LLC and/or its subcontractors reasonably require
to provide maintenance and repair services as required hereunder.

ARTICLE 4

DELIVERY OF THE SERVICE

Section 4.01 Content and Distribution of the Digital Content Service and
Traditional Content Program.

(a) Distribution; Quality. On the Effective Date, LLC will commence distribution
of the Digital Carousel, the Digital Content Service and the Traditional Content
Program to the Digitized Theatres and Non-Digitized Theatres, all as set forth
above in Article 2. With respect to Digitized Theatres, content shall be
distributed through the Digital Content Network, via either LLC’s satellite
network or by LLC’s or exhibitor’s landline network. Each of the Pre-Feature
Program and the Video Display Program shall consist of Inventory comprising a
single play list (“Play List”). The Play List will be refreshed during the Term
when and as determined by LLC but not less frequently than 12 times per year
(each a “Flight”). The Digital Carousel, the Digital Content Service (including
the Pre-Feature Programming Schedule) and the Traditional Content Program will
be substantially similar in nature, quality, and scope to the corresponding
advertising, promotional and other content, as received by the Theatres
immediately prior to the Effective Date, and will in addition be delivered
pursuant to the service levels included in the Specification Documentation, as
applicable. In addition, LLC agrees that the quality of the advertising,
promotions and entertainment programming content delivered to each of the
Founding Members will be consistent throughout the Term.

(b) Pre-Feature Program. As of the Effective Date, the Pre-Feature Program shall
consist of four (4) or more elements, including: (i) commercial advertising;
(ii) promotions for the Cinemark brand (including the Brand and Branded Slots),
Concessions sold and services used by Cinemark and other products and services
in accordance with Section 4.05; (iii) interstitial content; and (iv) other
entertainment programming content which, while promotional of businesses or
products, shall be primarily entertaining, educational or informational in
nature, rather than commercially inspired.

(c) Video Display Program. The elements of the Video Display Program shall be,
generally, the same as those for the Pre-Feature Program, and will include the
Brand and the Branded Slots. LLC specifically agrees that the Video Display
Program will contain only material that has received, or had it been rated would
have received, an MPAA “G” or “PG” rating. In addition, LLC shall not restrict
the sale of Inventory from the Video Display Program for promotions of feature
films. Lobby Screens displaying the Video Display Program shall be located in
areas of Theatres of LLC’s choosing (subject to Cinemark’s reasonable
operational constraints and provided relocation of existing Lobby Screens is not
required). Cinemark is

 

21



--------------------------------------------------------------------------------

obligated to provide at least one Lobby Screen per Digitized Theatre with ten or
fewer screens, two Lobby Screens per Digitized Theatre with eleven to twenty
screens and three Lobby Screens per Digitized Theatre with more than twenty
screens; provided, however, that Cinemark shall have no obligation to increase
the number of Lobby Screens in any Theatre that has at least one Lobby Screen
that is capable of receiving the Video Display Program as of the Effective Date.
When a Theatre has more than the minimum number of Lobby Screens required,
Cinemark may, at its discretion, elect to display on such excess Lobby Screens
(i) the Video Display Program or (ii) internal programming (including Theatre
Advertising) that does not include third-party advertising and/or third-party
mentions for products and services (other than Theatre Advertising); provided,
however, Cinemark shall provide at least 30 days advance notice prior to an
initial election of either (i) or (ii) in any such Theatre, and at least 60 days
advance notice prior to any subsequent change in election.

Section 4.02 Delivery of Lobby Promotions, Digital Programming Services and
Meeting Services.

(a) Lobby Promotions. On the Effective Date, LLC will make available to the
Theatres the Lobby Promotions, and Cinemark will accept such Lobby Promotions on
the terms and conditions set forth herein.

(i) Lobby Promotions shall satisfy the guidelines and specifications set forth
herein and as may be provided by Cinemark to LLC pursuant to
Section 4.02(a)(ii). The Inventory of Lobby Promotions for each Theatre that
Cinemark covenants to display pursuant to this Agreement is set forth in
Exhibit A-1. LLC may provide additional Lobby Promotions (“Additional Lobby
Promotions”), subject to approval by Cinemark. LLC will take all other actions
necessary and prudent to ensure the delivery of Lobby Promotions as required
under the terms hereof. LLC will inform Cinemark of the length of time that
Lobby Promotions and Additional Lobby Promotions are to be displayed.

(ii) LLC covenants and agrees that Lobby Promotions provided pursuant to this
Agreement will conform to all standards and specifications of which Cinemark
provides LLC reasonable notice during the Term, including without limitation
standards and specifications with respect to manufacturers and suppliers, sizing
(e.g., cup and popcorn tub sizing), timing of delivery of concession supplies to
Theatres, reimbursement of incremental costs (e.g., cups, floor mats, plates)
and the like. LLC further covenants that the Lobby Promotions will not diminish
or tarnish the reputation of Cinemark or unreasonably disrupt Theatre
operations, including, without limitation, traffic flow or noise level, each as
determined in Cinemark’s reasonable discretion, and that Lobby Promotions will
comply with the content standards set forth in Section 4.03. LLC specifically
agrees (i) that Lobby Promotions will contain only material that has received,
or had it been rated would have received, an MPAA “G” or “PG” rating, (ii) that
the only type of sampling that will be permitted is exit sampling, (iii) to
refrain from distributing chewing gum as part of any Lobby Promotion, other than
attended sampling as patrons are exiting the Theatre, (iv) not to permit a Lobby
Promotion that would distribute or sample any item that is the same as or
substantially similar to any item sold at the Theatre’s concession stand and
(v) not to permit a Lobby Promotion involving fund raising on Theatre property.

 

22



--------------------------------------------------------------------------------

(iii) LLC will be responsible for all costs and expenses associated with
sourcing, production, delivery and execution of Lobby Promotions to the
Theatres, including incremental costs actually incurred by the Theatres in
connection with Lobby Promotions. In its discretion, Cinemark may make employees
available to assist in Lobby Promotions requiring exit sampling; provided that
LLC shall reimburse Cinemark for the employees’ time used to conduct the exit
sampling at their customary wage.

(b) Digital Programming Services and Meeting Services. On the Effective Date,
LLC will make available to Digitized Theatres all Digital Programming Services
and Meeting Services as set forth in Article 6.

Section 4.03 Content Standards. The Parties agree that (unless mutually agreed
by the Parties with respect to clauses (i), (iii), (iv), (v) or (vi)) all
content within the Service (including content for display in Digital Programming
or Meeting Services) will not contain content or other material that: (i) has
received, or had it been rated would have received, an MPAA “X” or “NC-17”
rating (or the equivalent), (ii) promotes illegal activity, (iii) promotes the
use of tobacco, sexual aids, birth control, firearms, weapons or similar
products; (iv) promotes alcohol, except prior to “R”-rated films in the
auditorium; (v) constitutes religious advertising (except on a local basis,
exhibiting time and location for local church services); (vi) constitutes
political advertising or promotes gambling; (vii) promotes theatres, theatre
circuits or other entities that are competitive with Cinemark or LLC;
(viii) would violate any of Cinemark’s Beverage Agreements or the exclusive
contractual relationships identified in the Specification Documentation
(including renewals and extensions of the foregoing, but excluding any
amendments or modifications thereto as such relate to such content standards)
and any subsequent exclusive arrangement entered into by LLC with respect to the
Theatres; or (ix) otherwise reflects negatively on Cinemark or adversely affects
Cinemark’s attendance as determined in Cinemark’s reasonable discretion.
Cinemark may, without liability, breach or otherwise, prevent and/or take any
other actions with respect to the use or distribution of content that violates
the foregoing standards; provided, that with respect to Section 4.03(ix),
Cinemark may opt out of such content in the Services only with respect to
Theatres in the geographic locations identified, which may include all of
Cinemark’s Theatres. If the Digital Content Service contains any content that
violates the foregoing standards, LLC must remove such content as soon as
reasonably practical, but no later than within 24 hours of Cinemark notifying
LLC of such violation. If LLC fails to remove such content within such 24-hour
period, Cinemark may discontinue the Digital Content Service in such auditoriums
where such content is shown until the violating content is removed and shall
have no liability for such discontinuation. If any other elements of the Service
contain any content that violates the foregoing standards, LLC shall at
Cinemark’s request, or Cinemark acting on its own behalf may, upon giving
written notice to LLC, remove such content immediately. If any Founding Member
opts out of any Lobby Promotion or other advertising pursuant to
Section 4.03(viii) or (ix) of this Agreement, the AMC Exhibitor Agreement or the
Regal Exhibitor Agreement (as applicable) or out of any Video Display Program
because of lack of equipment to display such content, or if any Founding Member
does not agree to exhibit any content of the Advertising Services subject to
Section 4.03(i), (iii), (iv), (v) or (vi), then LLC shall apply any revenue it
is entitled to receive from such Advertising Services (“4.03 Revenue”) to adjust
payments of the Theatre Access Fee as set forth in Schedule 1.

 

23



--------------------------------------------------------------------------------

Section 4.04 Development of the Service. All operational costs associated with
LLC’s procurement, preparation and delivery of the Service (including Inventory
and other promotional materials as provided herein) to the Theatres shall be
borne exclusively by LLC. Except as provided herein, all in-Theatre operational
costs associated with Cinemark’s receipt and exhibition of the Service within
the Theatres shall be borne exclusively by Cinemark; provided that, upon prior
written notice to and consultation with LLC, LLC shall reimburse Cinemark for
its reasonable incremental out-of-pocket third party costs incurred in
connection with receipt and exhibition of the Service within the Theatres. Any
excess on-screen Inventory which may be made available to Cinemark in LLC’s
discretion pursuant to Section 5.04 or otherwise, and any other on-screen
Inventory provided by Cinemark pursuant to Section 4.05, will be subject to both
Parties’ review and approval, which will not be unreasonably withheld. LLC will
provide at its own expense all creative and post-production services necessary
to ingest, encode and otherwise prepare for distribution all other on-screen
Inventory as part of the Digital Content Service. All on-screen Inventory
provided by Cinemark for inclusion in the Digital Content Service must (i) be
submitted to LLC for review for compliance with (ii) and (iii) below as LLC may
reasonably request, but in any event at least twenty (20) business days before
scheduled exhibition (unless otherwise previously approved by LLC), (ii) satisfy
the content restrictions enumerated in Section 4.03(i) through (vii) hereof, and
(iii) be fully produced in accordance with LLC’s technical specifications as
promulgated by LLC from time to time (all as provided in written or electronic
form to Cinemark in a reasonable time period prior to implementation, including
any amendments thereto; and which are equally applied to all exhibitors), ready
for exhibition, as well as in accordance with applicable LLC commercial
standards and operating policies, and all applicable federal, state and local
laws and regulations. LLC must reject or approve all Inventory provided by
Cinemark within five (5) business days. Any such Inventory provided by Cinemark
and not rejected within such time frame shall be deemed approved and
incorporated into the Service. Any Inventory provided by Cinemark for review and
approval by LLC need not, once approved by LLC, be resubmitted by Cinemark for
approval in connection with any future use.

Section 4.05 Brand; Policy Trailer; Branded Slots.

(a) Branded Content. LLC agrees to create, in conjunction with and subject to
Cinemark’s prior approval, a Cinemark brand identity (the “Brand”) that will
surround, or “house,” the Digital Content Service and include interstitial
messaging (“bridges and bumps”), throughout the Play List and in the Policy
Trailer, to reinforce the Brand. The interstitial messaging shall include a
Pre-Feature Program introduction and close containing content branded with the
Cinemark Marks. The close shall also include content branded with the marks of
Cinemark’s beverage concessionaire. The Brand shall not contain the display of
any trademark, service mark, logo or other branding of a film, film studio(s),
distributor(s), or production company(ies). In addition to the interstitial
messaging, the Digital Content Service will feature (i) up to two (2) minutes
for the promotion of Cinemark’s internal business (the “Branded Slots”) in each
Play List, (ii) the Policy Trailer, to be created by LLC at the direction of
Cinemark as part of the Creative Services, (iii) the Event Trailer, and (iv) any
other content as may be agreed between Cinemark and LLC. The Parties hereby
acknowledge that Cinemark has the right to exhibit the PSA Trailer after
Showtime.

 

24



--------------------------------------------------------------------------------

(b) Policy Trailer. The policy trailer will be (i) up to 60 seconds,
(ii) exhibited in the Theatres after Showtime, and (iii) used to feature content
relating to Theatre policy and operations, and may include (w) a policy service
announcement that promotes appropriate theatre behavior, (x) promotions of
Cinemark Concessions, (y) the display of any trademark, service mark, logo or
other branding of a film studio(s), distributor(s), or production company(ies)
and (z) upon prior written approval of Cinemark, other promotional materials of
third-party products for which LLC sells advertising and is paid a fee (the
“Policy Trailer”).

(c) Branded Slot. Each Branded Slot may only exhibit Theatre Advertising. LLC is
required to include no less than forty-five (45) seconds of Branded Slots within
the final fifteen (15) minutes of the Play List, fifteen (15) seconds of which
shall be included within the final eleven (11) minutes of the Play List;
provided, that LLC may begin these Branded Slots up to one minute earlier when
LLC expands the amount of advertising units that follow these Branded Slots
through the sale of additional advertising to third parties. LLC shall not
exhibit any advertising relating to LLC after Cinemark’s Branded Slot placement
referred to in this Section 4.05(c).

(d) Restrictions. Other than as permitted in Sections 4.05(a), (b), (c) or
Section 4.07, the Brand, the Policy Trailer or the Branded Slot will not include
third-party advertising and/or third-party mentions for products and services,
without LLC’s prior written approval.

(e) Creative Services. The Brand messaging, Policy Trailer and Branded Slots may
be created and edited by LLC as part of the Creative Services, in consultation
with Cinemark, subject to final, mutual agreement of the Parties. LLC will
provide Cinemark with up to 1,000 hours of Creative Services annually at no
cost. Time spent on Creative Services and costs after the initial 1,000 hours
shall be determined as described in Exhibit B. Cinemark may use other vendors
for creative services at Cinemark’s cost and subject to LLC’s production
standards.

(f) Traditional Content Program. The Traditional Content Program in
Non-Digitized Theatres will contain, at a minimum, promotions for Cinemark’s
beverage and other Concessions.

Section 4.06 Beverage and Legacy Agreements.

(a) Beverage Agreements. LLC shall, through the expiration or other termination
of Cinemark’s Beverage Agreement in effect on the date hereof, display or
exhibit, as applicable, as part of the Advertising Services, advertising
Inventory meeting any and all specifications and requirements prescribed by the
Beverage Agreement, including format, length (not to be longer than ninety
(90) seconds), and placement within the Play List, as set forth in the
Specification Documentation, with compliance by LLC to be within a reasonable
time after such specifications are communicated from time-to-time by Cinemark to
LLC in a written notice. In consideration for the advertising pursuant to the
Beverage Agreement, Cinemark agrees to pay LLC at the advertising rates set
forth on Exhibit B (the “Beverage Agreement Advertising Rate”). The Beverage
Agreement Advertising Rate shall be paid on or before the last day of

 

25



--------------------------------------------------------------------------------

LLC’s fiscal month following LLC’s fiscal month in which the Advertising
Services related to the Beverage Agreement were provided. Beginning after
Cinemark’s Beverage Agreement in effect on the date hereof expires or otherwise
terminates through the end of the Term, Cinemark shall have the right to have
included in the Advertising Services advertising Inventory for its beverage
concessionaires at the then current Beverage Agreement Advertising Rate;
provided that Cinemark (i) keeps LLC apprised of the status of negotiations with
the beverage vendor (including likelihood of reaching agreement, advertising
length and placement required), from the time such negotiations begin until an
agreement is signed, and (ii) provides LLC notice (including advertising length
and placement required) within two (2) business days after the date that
Cinemark and its beverage concessionaire agree on terms for a new Beverage
Agreement. Cinemark shall be permitted to prescribe the length and placement
within the Play List of on-screen Inventory based on the requirements of the
Beverage Agreements which may then be in effect between Cinemark and such
then-applicable beverage concessionaires; provided that such Inventory shall not
exceed ninety (90) seconds in length for all such Beverage Agreements.
Cinemark-redacted and/or Cinemark-selected (by disclosure or summary) contents
of the Beverage Agreement shall only be disclosed as, and to the extent,
required pursuant to this Agreement, provided such disclosure would not violate
the terms of such Beverage Agreement.

(b) Cinemark Legacy Agreements.

(i) The Specification Documentation sets forth a list of the Cinemark Legacy
Agreements, including the identity of each advertiser. On the Effective Date,
Cinemark shall assign all rights and obligations arising from or out of each
Cinemark Legacy Agreement to LLC.

(ii) This Agreement shall not constitute an assignment or transfer, or an
attempted assignment or transfer, of any Cinemark Legacy Agreement, if and to
the extent such agreement is a “Non-Assignable Legacy Agreement,” meaning that
the assignment or transfer of such Cinemark Legacy Agreement would constitute a
breach of the terms of such Cinemark Legacy Agreement. Cinemark and LLC shall
use commercially reasonable efforts to obtain a waiver to assignment of any
Non-Assignable Legacy Agreement and in the meantime Cinemark shall pay to LLC
all proceeds from any Legacy Agreement. To the extent that any waiver referred
to in this Section 4.06(b) is not obtained by Cinemark, Cinemark shall also use
commercially reasonable efforts to, at the request of LLC, enforce for the
account of LLC any right of Cinemark arising from any Non-Assignable Legacy
Agreement. LLC shall perform the obligations of Cinemark under or in connection
with any Non-Assignable Legacy Agreement, except to the extent that LLC is not
provided the benefits thereof in any material respect pursuant to this
Section 4.06(b).

Section 4.07 Other Cinemark Advertising Agreements.

(a) Theatre Advertising. In addition to advertising Inventory referenced above
in Sections 4.05 and 4.06, Cinemark may purchase, on an arm’s length basis and
subject to availability, as part of the Advertising Services, advertising
Inventory for Theatre Advertising. Cinemark shall pay for Services pursuant to
this Section 4.07(a) on or before the last day of LLC’s fiscal month following
LLC’s fiscal month in which the Services were provided.

 

26



--------------------------------------------------------------------------------

(b) Non-Theatre Advertising. Cinemark may enter into a cross-marketing
arrangement designed to promote the Theatres and the movie-going experience with
a local, regional or nationally-known vendor of products or services that are
not of the type described in Theatre Advertising for the purpose of generating
increased attendance at the Theatres or increased revenue for Cinemark (other
than revenue from any Service) (the “Strategic Relationship”) with advertising
of such products or services being presented in the Theatres (either in the
Video Display Program or in Lobby Promotions) (“Strategic Programs”), subject to
the terms set forth in this Section 4.07(b). Strategic Programs may not be made
on an exclusive basis. Cinemark covenants that it shall not re-sell any
Advertising Services, including those received in connection with Strategic
Programs. Strategic Programs shall be subject to the following limitations:

(i) Cinemark may conduct at no cost with respect to any Strategic Programs no
more than (A) two (2) local or regional promotions per Flight per Theatre and
(B) four (4) national promotions per year; provided, however, that no more than
one national promotion may run at any time (the “Client Limitation”). By means
of illustration, the Client Limitation for national promotions are not limited
to a Flight, accordingly, one national promotion may run for twelve months, two
national promotions may run for six months each provided that they do not run at
the same time, four national promotions may run for three months each provided
that they do not run at the same time, or another combination of national
promotions may be used if there are no more than four promotions within a
twelve-month period. For purposes of this Section 4.07(b), each continuously
running promotion is counted as one promotion, regardless of whether such
promotion is displayed using only one element (e.g., Lobby Screens) or displayed
in an integrated basis using multiple elements (e.g., Lobby Screens and Lobby
Promotions). Additionally, for purposes of this Section 4.07(b), a local or
regional promotion is a promotion that is exhibited in Theatres located within
one or two contiguous Designated Marketing Areas (as defined by the term DMA®, a
registered trademark of Nielsen Marketing Research, Inc.), and a national
promotion is a promotion that is exhibited in Theatres located within two (other
than two contiguous) or more Designated Marketing Areas.

(ii) With respect to Strategic Programs in the Video Display Program (“Strategic
LEN Promotions”), Cinemark may utilize at no cost up to one minute of time for
its Strategic Programs per every thirty (30) minutes of the Video Display
Program advertising. Cinemark may purchase an additional one minute for every
thirty (30) minutes of the Video Display Program advertising for use in
Strategic Programs at the applicable rate card rate for third-party advertising
established by LLC for such Video Display Program advertising inventory. Any
purchase of time for Strategic LEN Promotions in excess of the two minutes
described above or any utilization of Strategic LEN Promotions in excess of the
Client Limitation may be obtained at rate card rates and subject to
availability, only with prior written consent of LLC, acting in its sole
discretion. Strategic LEN Promotions may not be displayed on any Lobby Screens
that, pursuant to Section 4.01(c), are displaying internal programming of
Cinemark and may not be made to promote any film, film studio(s), distributor(s)
or production company(ies).

(iii) With respect to Strategic Programs through Lobby Promotions (“Strategic
Lobby Promotions”), Cinemark may utilize only such type and number of Inventory

 

27



--------------------------------------------------------------------------------

that is available to LLC in the applicable Theatre(s) on a pre-approved basis;
provided, however, vehicle/motorcycle displays and floor mats will not be
available for use in Strategic Lobby Promotions. Cinemark may purchase an
additional amount of Inventory in excess of the Strategic Lobby Promotions
described above or in excess of the Client Limitation at rate card rates and
subject to availability, only with prior written consent of LLC, acting in its
sole discretion.

Section 4.08 Cinemark Run-Out Obligations.

(a) Encumbered Theatres. Cinemark agrees to provide LLC written notice as much
in advance as is reasonably practicable under the circumstances of, and to
furnish LLC true and correct copies (reasonably redacted by Cinemark and subject
to confidentiality) of all documentation evidencing, all valid, pre-existing
contractual obligations (the “Run-Out Obligations”) relating to any of the
advertising, promotional and event activities and services in any Acquisition
Theatres (collectively, the “Encumbered Theatres”); provided such disclosure
does not violate the terms of any such agreements.

(i) Agreements with advertisers that purchase advertising are Legacy Agreements
and do not create Run-Out Obligations. Cinemark shall, effective upon
acquisition of the Acquisition Theatre, terminate any agreements between
Cinemark and an Affiliate relating to advertising, promotional and event
activities and services in any Acquisition Theatre, so that any such agreements
do not create Run-Out Obligations.

(ii) Cinemark and/or its Affiliates (as applicable) shall be permitted to abide
by the terms of the Run-Out Obligations; however, Cinemark agrees, subject to
legal constraints (if any), to use commercially reasonable efforts to obtain the
termination of such Run-Out Obligations, including without limitation neither
extending nor renewing such Run-Out Obligations (provided that Cinemark shall
have no obligation to make any payment in connection with obtaining the
termination of such Run-Out Obligations). Cinemark further agrees not to enter
into any new agreement with any third party with respect to any Encumbered
Theatre, or amend or modify any Run-Out Obligation, to the extent such
agreement, amendment or modification would be inconsistent with the rights of
LLC under Section 2.04 or have the effect of any extension. Prior to the
expiration of the Run-Out Obligations, each Encumbered Theatre may, upon the
mutual agreement of LLC and Cinemark, become a Theatre with respect to some or
all Services, provided such election does not create a default under any Run-Out
Obligation. In any event, except in accordance with Section 4.13 (Excluded
Theatres; IMAX Screens) or as may be mutually agreed by the Parties in writing,
each Encumbered Theatre shall automatically become a Theatre, for all purposes
hereof, no later than the expiration of the Run-Out Obligations with respect to
such Encumbered Theatre.

(b) Exclusive Run-Out Obligations. With respect to each Service for which the
third party to the Run-Out Obligations has exclusive rights as a service
provider, if Cinemark has provided LLC with written notice of Cinemark’s intent
to receive additional equity in LLC with respect to the Encumbered Theatres
pursuant to the Unit Adjustment Agreement, Cinemark shall, until such Run-Out
Obligations have terminated, make a quarterly Exclusivity Run-Out Payment (as
defined in Schedule 1) to LLC. Any such payments shall be made on or before the
last day of LLC’s fiscal month following the fiscal quarter in which Cinemark
receives the Services from the third party to the Run-Out Obligations.

 

28



--------------------------------------------------------------------------------

(c) Non-Exclusive Run-Out Obligations. With respect to each Service for which
the third party to the Run-Out Obligations has non-exclusive rights as a service
provider, if Cinemark has provided LLC with written notice of Cinemark’s intent
to receive additional equity in LLC with respect to the Encumbered Theatres
pursuant to the Unit Adjustment Agreement, Cinemark shall, until such Run-Out
Obligations have terminated, pay LLC ***. Any such payments shall be made on or
before the last day of LLC’s fiscal month following the fiscal quarter in which
Cinemark receives third party payment for the Services.

(d) Beverage Agreement Advertising Rate and Encumbered Theatres. If Cinemark has
provided LLC with written notice of Cinemark’s intent to receive additional
equity in LLC with respect to the Encumbered Theatres prior to termination of
the Run-Out Obligations pursuant to the Unit Adjustment Agreement, the
attendance at Encumbered Theatres shall be included in the calculation of the
Beverage Agreement Advertising Rate.

Section 4.09 License. LLC hereby grants to Cinemark and its Affiliates a
limited, non-exclusive, non-transferable, non-sublicenseable license in the
Theatres only (i) to receive, store, display and exhibit the Digital Content
Service, the Traditional Content Program and the Digital Carousel, as
applicable, on the LLC Equipment and the Cinemark Equipment solely in connection
with its performance of and subject to all of the terms and conditions of this
Agreement, and (ii) subject to LLC’s prior written consent, to prepare and
distribute promotional materials based, in whole or in part, on the Service
solely to the extent necessary to promote the Service as permitted in
Section 6.03 below. Cinemark may not alter intentionally the Digital Content
Service, the Traditional Content Program or the Digital Carousel or otherwise
intentionally exhibit the Digital Content Service, the Traditional Content
Program or the Digital Carousel in a manner resulting in a change to the Digital
Content Service, Traditional Content Program or Digital Carousel or any related
on-screen Inventory, nor may Cinemark use or make the Digital Content Service,
Traditional Content Program or Digital Carousel available for any purpose, at
any location, or in any manner not specifically authorized by this Agreement,
including without limitation recording, copying or duplicating the Digital
Content Service, Traditional Content Service or Digital Carousel or any portion
thereof. Cinemark shall at all times receive and exhibit the Digital Content
Service or Traditional Content Program and Digital Carousel in accordance with
such policies and procedures of LLC that are provided in advance to Cinemark and
consistently applied with respect to other exhibitors from time to time. Each
Party shall be solely responsible for obtaining and providing all rights,
licenses, clearances and consents necessary for the use of any Inventory it
sources or creates (whether or not it sources or creates such Inventory on
behalf of the other Party), or that is prepared or provided by third parties on
its behalf, as contemplated herein, except as may otherwise be agreed by the
Parties in writing.

Section 4.10 Cooperation and Assistance. The Parties agree that the
effectiveness and quality of the Service as provided by LLC are dependent on the
cooperation and operational support of both Parties.

 

29



--------------------------------------------------------------------------------

(a) Cinemark. Cinemark agrees that it (and each of the Theatres) shall at all
times during the Term provide LLC, at Cinemark’s own cost except as otherwise
provided in this Agreement, with the following:

(i) internal resources and permissions as reasonably required to effectuate
delivery of the Service, including without limitation projection and sound
technicians and other employees to assist with LLC Equipment installation and
Digital Content Service, Digital Programming Services and Meeting Services
transmission;

(ii) unless unavailable, 24 (hour) by 7 (day) “real time” access via Cinemark’s
network assets in conformity with Cinemark’s network use and security policies
(provided in advance to LLC and consistently applied with respect to other
Cinemark service providers) to the in-Theatre software and hardware components
of the Digital Content Network, consistent with the Service Level Agreements (as
set forth in the Specification Documentation), so that LLC can monitor the
distribution and playback of the Service and the Parties will reasonably
cooperate to ensure that corrections or changes are made as required to deliver
the Service;

(iii) detailed playback information in a form, whether electronic or hard copy,
and at such times as either Cinemark or LLC shall reasonably request;

(iv) prompt notification of reception, playback or other technical problems
associated with receipt of the Service;

(v) the results of quality audits performed by Cinemark periodically during the
Term upon LLC’s request and at its direction to confirm playback compliance;

(vi) adequate opportunities to train Cinemark personnel, as provided in
Section 3.06;

(vii) attendance data film-by-film, rating-by-rating and Theatre-by-Theatre for
all Theatres, in an electronic form and in a format agreed by the Parties, at
such times as are consistent with Cinemark’s internal reporting systems but in
any event at least weekly;

(viii) on a monthly, quarterly and annual basis as requested by LLC from time to
time, a list of all Theatres, including (i) identification of which Theatres are
Digitized Theatres, (ii) the number of total screens and digital screens at each
Theatre and for all Theatres at which Advertising Services are provided,
(iii) identification of any Theatres that are not equipped with at least one
Lobby Screen to display the Video Display Program, (iv) attendance for screens
on which Advertising Services are provided (by Theatre and in total), including
separate identification of attendance for screens on which Advertising Services
under the Beverage Agreement is provided (if different); (v) upon LLC’s request,
identification of Theatres in which Advertising Services are not provided, and
the attendance and number of screens at such theatres; (vi) estimated Theatre
opening and closing dates; and (vii) such other information described in the
Specification Documentation, as such may be amended from time to time by mutual
agreement of the Parties;

 

30



--------------------------------------------------------------------------------

(ix) Cinemark’s budgeted attendance by theatre (and by month if Cinemark budgets
on a monthly basis) for the next full fiscal year once approved by Cinemark’s
board, and; and

(x) such other information regarding the Services as LLC may reasonably request
from time to time, as Cinemark agrees to provide in its sole discretion;

(b) LLC. LLC agrees that it shall at all times during the Term provide Cinemark,
at LLC’s own cost except as otherwise provided in this Agreement, with the
following:

(i) on a weekly basis, a report of compliance by each Digitized Theatre with
on-screen advertising requirements and reasons for any noncompliance, including
a report of compliance relating to the Beverage Agreement (the “Beverage
Compliance Report”);

(ii) on a weekly basis, a representative Play List of national advertising,
which LLC shall make available no later than two business days prior to the day
on which the Play List be implemented;

(iii) on a monthly basis, a report regarding local advertising.

(c) Confidentiality. For the avoidance of doubt, information made available
subject to this Section 4.10 shall be subject to the provisions of Section 14.01
(Confidential Treatment); provided however, that LLC agrees that Cinemark shall
be permitted to provide the Beverage Compliance Report to its beverage
concessionaire. Cinemark agrees to be included in any compliance reporting LLC
provides to its advertisers and other content providers for proof of
performance.

Section 4.11 Trailers. Trailers that are exhibited in the Theatres shall not
include the exhibition or display of any trademark, service mark, logo or other
branding of a party other than the film studio(s), distributor(s), production
company(ies); provided, however, Trailers may include incidental images of
products or services which appear in the motion picture (e.g., product
placements).

Section 4.12 Customer Access to Pre-Feature Program. Cinemark shall use
commercially reasonable efforts to provide audiences access to the Theatre
auditorium for the Pre-Feature Program or Traditional Content Program not less
than 20 minutes prior to Showtime.

Section 4.13 Excluded Theatres; IMAX Screens.

(a) Excluded Theatres. Cinemark shall have the right to designate art house and
draft house theatres that for purposes of this Agreement shall be “Excluded
Theatres”; provided, however, that the aggregate annual attendance at all such
Excluded Theatres on the date of designation shall not exceed four (4) percent
of the aggregate annual attendance at the Theatres. The list of Excluded
Theatres identified as of the Effective Date is set forth in the Specification
Documentation. Cinemark shall provide written or electronic notice to LLC, in
the form specified by LLC, each time there is a change in its list of Excluded
Theatres. Excluded

 

31



--------------------------------------------------------------------------------

Theatres shall not be deemed Theatres for purposes of this Agreement; provided,
however, that upon mutual agreement of the Parties one or more Excluded Theatres
may participate in Digital Programming Services and Meeting Services pursuant to
Article 6. Excluded Theatres will not receive Advertising Services; provided,
however, that upon mutual agreement of the Parties one or more Excluded Theatres
may participate in Event Sponsorships with respect to a particular event
included in the Digital Programming Services. Excluded Theatres will not be
considered for purposes of the calculation of Theatre Access Fees (although
Cinemark will be entitled to the revenue share allocable for Digital Programming
and Meeting Services events in Excluded Theatres, as set forth in Exhibit B).
Notwithstanding the foregoing, Excluded Theatres will be subject to the
exclusivity obligations of Cinemark, as set forth in Section 2.04 to the same
extent as a Theatre hereunder. With respect to any Theatre subsequently
designated as an Excluded Theatre, the parties will negotiate in good faith
terms for the discontinuation of delivery of the Service to such Excluded
Theatre.

(b) IMAX Screens. All Theatre screens dedicated to the exhibition of films using
“IMAX” technology shall be deemed “IMAX Screens.” IMAX Screens will not receive,
and Cinemark will have no duty to exhibit on any IMAX Screen, the Digital
Carousel, the Pre-Feature Program or the Traditional Content Program; provided
however, that Cinemark may elect to exhibit the Digital Carousel, the
Pre-Feature Program or the Traditional Content Program on its IMAX Screens in
its sole discretion. Notwithstanding the foregoing, all IMAX Screens will be
subject to the exclusivity obligations of Cinemark, as set forth in Section 2.04
to the same extent as a Theatre hereunder. Cinemark will provide LLC prompt
written or electronic notice, in the form specified by LLC, of any additions to
or deletions from its list of IMAX Screens, which list is provided in the
Specification Documentation.

Section 4.14 Grand Openings; Popcorn Tubs; Employee Uniforms. Notwithstanding
anything herein to the contrary, Cinemark shall not be prohibited from:
(i) promoting the grand opening of a Theatre or an Excluded Theatre, provided
such promotional activity (A) may occur only for the fourteen (14) day period
immediately preceding the opening of the theatre to the general public through
the fourteen (14) day period immediately following the opening of the theatre to
the general public, and (B) includes local advertising of such opening in
exchange for the advertising of local businesses only, provided any on-screen
advertising related thereto shall be subject to availability of on-screen
Inventory and limited to one (1) advertisement thirty (30) seconds in length;
(ii) placing advertising promoting full-length feature films on special popcorn
tubs (such as plastic or oversized containers not regularly sold by Cinemark)
sold in Theatres or Excluded Theatres, provided Cinemark shall (A) provide LLC
one hundred twenty (120) days prior notice of Cinemark’s desire to conduct such
promotion and permit LLC sixty (60) days to sell promotional advertising for
such special popcorn bags/tubs, and if LLC cannot sell advertising for such
special popcorn tubs within such sixty (60) day period then Cinemark shall have
the right to sell such advertising, (B) be limited to two (2) such promotions in
any twelve (12) month period during the Term, (C) not conduct any such promotion
over a period exceeding thirty (30) days, and (D) not sell such advertising
below the lowest total rate card amount received by LLC for popcorn bags; and
(iii) allowing advertising for the supplier of Cinemark employee uniforms to
appear on such uniforms, provided not more than two (2) individual instances of
such advertising may appear on any such uniform at any one time. Cinemark will
provide LLC reasonable advance written notice of any promotion under this

 

32



--------------------------------------------------------------------------------

Section 4.14 (collectively, “Special Promotions”) and LLC will have the right to
approve each such Special Promotion. LLC may not unreasonably withhold,
condition or delay its approval, provided that LLC shall be permitted to
withhold its approval from any such Special Promotion that is inconsistent with
any exclusive obligation of LLC then in force, or otherwise interferes with the
current or proposed business activities of LLC as reasonably determined by LLC.
Any cash consideration paid by a third party in connection with a Special
Promotion relating to any Service shall be paid to LLC.

Section 4.15 Consultation regarding Certain Advertising Agreements.

(a) Theatre Advertising. Prior to either Party entering into an exclusive
agreement for longer than one Flight with any third party for Theatre
Advertising, the contracting Party will give the other Party written notice not
less than twenty (20) days in advance of the contract date, and the Parties will
consult in good faith to confirm that such exclusive arrangement does not
conflict with any exclusive arrangements the other Party has entered into or
contemplates entering into; provided however, this notice shall not apply to
entry into the Beverage Agreement by Cinemark. Notwithstanding the foregoing, if
the Parties have satisfied the foregoing provisions of this Section 4.15(a) and
identified a conflict of interest regarding an agreement with exclusivity,
Cinemark’s exclusivity interests shall prevail.

(b) Strategic Relationships. Cinemark shall not enter into any Strategic
Relationship that conflicts with any existing or proposed exclusive advertising
or promotional arrangement between LLC and a third party for which LLC has
provided prior written notice, which may be by electronic mail, to Cinemark’s
designated representative(s) of such existing or proposed exclusive arrangement,
including the identity of the other party, the length of time, and type of
category of such exclusive arrangement, and specifically in connection with a
proposed exclusive arrangement the anticipated start date of such arrangement.
Cinemark may enter into any Strategic Relationship that conflicts with a
proposed exclusive arrangement prior to the anticipated start date of such
arrangement. Further, in the event that LLC is unable to enter into a definitive
agreement with respect to such proposed exclusive arrangement within sixty
(60) days after such notice by LLC to Cinemark of such proposed exclusive
arrangement, which notice may not be provided more than once in any twelve month
period, then Cinemark shall have the right to enter into any such Strategic
Relationship.

ARTICLE 5

SUPPORT; MAKE GOODS

Section 5.01 Software Support. LLC reserves the right to request of Cinemark and
agrees to consult with Cinemark during the Term on any proposed material changes
or updates to the Software. LLC shall make available to Cinemark pursuant to the
terms of the license in Section 7.01 below all such updates or modifications to
the Software. Unless otherwise agreed to in writing by LLC, Cinemark shall not
permit any third party to perform or provide any maintenance or support services
with respect to the LLC Equipment or the Software.

 

33



--------------------------------------------------------------------------------

Section 5.02 Cooperation. Cinemark agrees to take all actions during the Term
that are within its control and reasonably necessary to permit the delivery,
exhibition and viewing of the Service in the Theatres on the terms and
conditions set forth herein.

Section 5.03 Make Goods. In the event that any Inventory scheduled for
exhibition pursuant to Sections 4.06(a), 4.06(b) or 4.07 is not exhibited as
scheduled, LLC shall take such action or provide such remedy as is required
pursuant to the applicable Cinemark advertising agreement, including the
exhibition of “make good” Inventory sufficient to achieve the level of Inventory
content impressions necessary to satisfy any contractual obligations governing
the exhibition of such Inventory. Cinemark acknowledges and agrees that such
contractual obligations must have been timely disclosed to LLC in writing as a
condition to the exercise of the foregoing exclusive right and remedy; such
obligations as of the Effective Date have been provided by Cinemark to LLC in a
separate letter. To the extent such third-party agreement prescribed a “make
good” remedy, Cinemark agrees to make its Theatres (including screens and Lobby
Screens, as applicable) available for the exhibition of such “make goods,” and
LLC agrees to exhibit such “make goods” consistent with any contractual
obligations of Cinemark concerning the exhibition of such “make goods.” LLC
reserves the right to use excess or unsold Inventory as “make goods,” remnant
advertising, other revenue generating advertising, public service announcements,
and the like. Notwithstanding the foregoing, LLC shall only be required to make
any payment of moneys (including a refund of amounts paid by the applicable
advertiser) in the event that the reason that the applicable Inventory was not
exhibited or was exhibited in an incorrect position was primarily a result of
actions or inactions by LLC (or its designees or assigns) and the applicable
advertising agreement does not allow, or LLC otherwise does not provide, a
remedy of exhibition of “make good” Inventory.

ARTICLE 6

DIGITAL PROGRAMMING SERVICES AND MEETING SERVICES

Section 6.01 Participation in Digital Programming. All Digitized Theatres with
the necessary equipment to exhibit an event are available for Digital
Programming Services either automatically or subject to Cinemark’s approval,
based on criteria specified in Exhibit B. The Parties agree that Cinemark will
pay LLC a percentage of ticket revenue as set forth on Exhibit B for Digital
Programming Services described on Exhibit A, Section B.

Section 6.02 Participation in Meeting Services. Cinemark shall make its Theatres
available for Meeting Services either automatically or subject to Cinemark’s
approval, based on criteria specified in Exhibit B. The Parties agree that
Cinemark will be compensated for use of its auditoriums as set forth on
Exhibit B for the Meeting Services as described on Exhibit A, Section C.

Section 6.03 Marketing and Promotion of Digital Programming Services and Meeting
Services.

(a) The Parties have agreed to develop and implement a plan to market and
promote the Digital Programming Services to current and potential Theatre
patrons on an event-

 

34



--------------------------------------------------------------------------------

by-event basis. This marketing plan will include at least one digital trailer
(the “Event Trailer”) to promote events or a series of events distributed to the
applicable Digitized Theatres and other Digitized Theatres in the designated
market area. If LLC is promoting only one Digital Programming event, the
relevant Event Trailer shall not be longer than thirty (30) seconds, and if LLC
is promoting more than one Digital Programming event, the aggregate time of the
Event Trailers shall not exceed 40 seconds. The Event Trailer shall be limited
to a promotion for an applicable event and if displayed after Showtime shall not
include any (i) product placement or mention nor (ii) logo placement, except for
company names and logos that are incidental to the sponsoring of such event,
without the prior written approval of Cinemark which approval shall not be
unreasonably withheld. Notwithstanding the foregoing, Cinemark shall, in its
discretion, determine whether and in which Theatres to exhibit an Event Trailer
after Showtime. If Cinemark chooses not to display the Event Trailer after
Showtime in all Theatres in the designated market area where Cinemark is
exhibiting the Digital Programming event, LLC may refuse to distribute the
Digital Programming event to any of Cinemark’s Theatres in such designated
market area.

(b) LLC may request access to Cinemark’s customer databases, in connection with
marketing of Digital Programming Services events, which request may be denied in
Cinemark’s sole and absolute discretion.

(c) Marketing and promotion materials created for Digital Programming Services
and Meeting Services shall be created as mutually agreed from time to time, in
accordance with the content standards set forth in Section 4.03. LLC agrees to
include bridges and bumps, prior to and following a Digital Programming Services
event, to reinforce branding for the Digital Programming Service.

Section 6.04 Concessions, Sponsorships. Cinemark shall retain all revenue from
Concession sales associated with Digital Programming Services and Meeting
Services. LLC reserves the right, as part of the Advertising Services, to
arrange third party sponsorship of Digital Programming Services and Meeting
Services, provided that no such sponsor may be a theatre or theatre circuit
which is a competitor of Cinemark, and provided that such sponsorship is in
conformance with the content restrictions enumerated in Section 4.03(i) through
(ix) hereof.

Section 6.05 LLC’s First Right. Cinemark will submit to LLC for consideration by
LLC any event opportunities that are identified by or presented to Cinemark and
that would ordinarily fall within the definition of Digital Programming Services
and Meeting Services. Should LLC elect not to enter into a contract for such
events in the Digital Programming Services or Meeting Services within 30 days
after such submission by Cinemark, then Cinemark may pursue such event
opportunities independent of LLC, and Cinemark shall retain any and all revenues
resulting from such event. LLC agrees to keep Cinemark informed of the progress
in negotiating any contract for such events referred by Cinemark.

Section 6.06 Digital Programming Content. When sourcing digital content
programming for Digital Programming Services and Meeting Services, LLC agrees to
exercise commercially reasonable efforts to source content from a variety of
providers. Such content must have received, or be such that, had it been rated,
it would have received, an MPAA rating of “G,” “PG,” “PG-13” or “R” (or the
equivalent).

 

35



--------------------------------------------------------------------------------

Section 6.07 Use of Digital Content Network. Cinemark shall have the right to
use the Digital Content Network for the delivery of (a) any Digital Films,
Trailers or PSA Trailer, and (b) any event submitted to, and rejected by, LLC
pursuant to Section 6.05, and Cinemark shall pay LLC an Administrative Fee for
such use as set forth in Exhibit B.

ARTICLE 7

INTELLECTUAL PROPERTY

Section 7.01 Software License. Subject to the terms and conditions of this
Agreement and the License Agreement, LLC hereby grants to Cinemark, and Cinemark
hereby accepts, a non-exclusive, non-transferable, non-sublicenseable, limited
license to install and execute the object code version of the Software solely
for the limited purpose to receive, store, display and exhibit the Digital
Content Service, the Traditional Content Program and the Digital Carousel, as
applicable, on the LLC Equipment and the Cinemark Equipment solely in connection
with its performance of and subject to all of the terms and conditions of this
Agreement and only to the extent such Software is utilized by Cinemark.

Section 7.02 License of the LLC Marks.

(a) Subject to the terms and conditions of this Agreement and any guidelines or
requirements provided in writing from time-to-time by LLC to Cinemark, LLC
hereby grants at no additional cost to Cinemark, and Cinemark hereby accepts, a
non-exclusive, non-transferable (except in connection with an assignment of this
Agreement in accordance with Section 15.08 hereof), nonsublicenseable, limited
license (i) to use the LLC Marks solely in connection with its participation in
the Service, as approved by LLC in writing in advance (which shall not be
unreasonably or untimely withheld), and (ii) to use the LLC Marks in marketing
or advertising materials (“Marketing Materials”) that have been approved (which
shall not be unreasonably or untimely withheld) by LLC pursuant to the terms
hereof, provided and to the extent LLC shall have authorized Cinemark to promote
the Service. Cinemark acknowledges that LLC is and shall remain the sole owner
of the LLC Marks, including the goodwill of the business symbolized thereby.
Cinemark recognizes the value of the goodwill associated with the LLC Marks and
acknowledges and agrees that any goodwill arising out of the use of the LLC
Marks or any of them by Cinemark shall inure to the sole benefit of LLC for all
purposes hereof.

(b) Prior to using any Marketing Material or depicting or presenting any LLC
Mark in or on any marketing or advertising material or otherwise, Cinemark shall
submit a sample of such Marketing Material or other material to LLC for
approval. LLC shall exercise commercially reasonable efforts to approve (which
shall not be unreasonably withheld) or reject any such Marketing Material or
other material submitted to it for review within five (5) business days from the
date of receipt by LLC. Cinemark shall not use, publish, or distribute any
Marketing Material or other material unless and until LLC has so approved it in
writing. Upon receipt of such approval from LLC for a particular Marketing
Material or other material, Cinemark shall not be obligated to submit to LLC
substantially similar material for approval; provided, however, Cinemark shall
timely furnish samples of all such material to LLC.

 

36



--------------------------------------------------------------------------------

(c) Any and all use or exercise of rights by Cinemark with respect to the LLC
Marks or any other trademark, tradename, service mark or service name provided
by LLC to Cinemark for use in connection with the Services shall be in
accordance with standards of quality and specifications prescribed by LLC from
time to time (the “LLC Quality Standards”) and which have been delivered to
Cinemark. LLC shall have the right to change the LLC Quality Standards from time
to time upon written notice to Cinemark, provided such modified LLC Quality
Standards are equally and timely applied to any and all other exhibitors of the
Service.

(d) Cinemark shall cause the appropriate designation “(TM)” or “(SM)” or the
registration symbol “(R)” to be placed adjacent to the LLC Marks in connection
with the use thereof and to indicate such additional or alternative information
as LLC shall specify from time to time concerning the use by Cinemark of the LLC
Marks as such is, equally and timely communicated and applied to any and all
other exhibitors of the Service.

(e) Cinemark shall not use any LLC Mark in any manner that may reflect adversely
on the image or quality symbolized by the LLC Mark, or that may be detrimental
to the image or reputation of LLC. Notwithstanding anything herein to the
contrary, LLC shall have the right, at its sole option, to terminate or suspend
the trademark license grant provided herein if it determines that Cinemark’s use
of the LLC Marks or any of them is in violation of its trademark usage
guidelines or is otherwise disparaging to its image or reputation, and such use
is not conformed to such guidelines and other reasonable requests of LLC within
ten (10) days of receipt of written notice thereof.

(f) Cinemark agrees not to use (i) any trademark or service mark which is
confusingly similar to, or a colorable imitation of, any LLC Mark or any part
thereof, (ii) any trademark or service mark in combination with any LLC Mark,
except in the case of the Brand as created by LLC under the terms of
Section 4.05(b) or (iii) any LLC Mark in connection with or for the benefit of
any product or service of any other Person or entity, except in the case of the
Brand as created by LLC under the terms of Section 4.05(b). Cinemark shall not
engage in any conduct which may place LLC or any LLC Mark in a negative light or
context, and shall not represent that it owns or has any interest in any LLC
Mark other than as expressly granted herein, nor shall it contest or assist
others in contesting the title or any rights of LLC (or any other owner) in and
to any LLC Mark.

(g) With respect to all of LLC’s approvals, rights and otherwise under this
Section 7.02, LLC shall treat Cinemark at least as favorably with respect to
each instance as it has for any other exhibitor of the Service.

Section 7.03 License of the Cinemark Marks.

(a) Subject to the terms and conditions of this Agreement, and any guidelines or
requirements provided in writing from time-to-time by Cinemark to LLC, Cinemark
hereby

 

37



--------------------------------------------------------------------------------

grants at no cost to LLC, and LLC hereby accepts, a non-exclusive,
non-transferable (except in connection with an assignment of this Agreement in
accordance with Section 15.08 hereof), nonsublicenseable, limited license (i) to
use the Cinemark Marks solely in connection with its delivery of the Service, as
approved (which shall not be unreasonably or untimely withheld) by Cinemark in
writing in advance, and (ii) to use the Cinemark Marks in Marketing Materials
that have been approved (which shall not be unreasonably or untimely withheld)
by Cinemark pursuant to the terms hereof. LLC acknowledges that Cinemark is and
shall remain the sole owner of the Cinemark Marks, including the goodwill of the
business symbolized thereby. LLC recognizes the value of the goodwill associated
with the Cinemark Marks and acknowledges and agrees that any goodwill arising
out of the use of the Cinemark Marks by LLC shall inure to the sole benefit of
Cinemark for all purposes hereof.

(b) Prior to using any Marketing Material or depicting or presenting any
Cinemark Mark in or on any marketing or advertising material or otherwise, LLC
shall submit a sample of such Marketing Material or other material to Cinemark
for approval. Cinemark shall exercise commercially reasonable efforts to approve
(which shall not be unreasonably withheld) or reject any such Marketing Material
or other material submitted to it for review within five (5) business days from
the date of receipt by Cinemark LLC shall not use, publish, or distribute any
Marketing Material or other material unless and until Cinemark has so approved
it in writing. Upon receipt of such approval from Cinemark for a particular
Marketing Material or other material, LLC shall not be obligated to submit to
Cinemark substantially similar material for approval; provided, however, LLC
shall timely furnish samples of all such material to Cinemark.

(c) Any and all use or exercise of rights by LLC with respect to the Cinemark
Marks or any other trademark, tradename, service mark or service name provided
by Cinemark to LLC for use in connection with the Services shall be in
accordance with standards of quality and specifications prescribed by Cinemark
from time to time (the “Cinemark Quality Standards”) and provided to LLC.
Cinemark shall have the right to change the Cinemark Quality Standards from time
to time upon written notice to LLC.

(d) LLC shall cause the appropriate designation “(TM)” or “(SM)” or the
registration symbol “(R)” to be placed adjacent to the Cinemark Marks in
connection with the use thereof and to indicate such additional or alternative
information as Cinemark shall specify from time to time concerning the use by
LLC of the Cinemark Marks as such is equally and timely communicated and applied
to any and all other licensees of the Cinemark Marks.

(e) LLC shall not use any Cinemark Mark in any manner that may reflect adversely
on the image or quality symbolized by the Cinemark Mark, or that may be
detrimental to the image or reputation of Cinemark. Notwithstanding anything
herein to the contrary, Cinemark shall have the right, at its sole option, to
terminate or suspend the trademark license grant provided herein if it
determines that LLC’s use of the Cinemark Marks or any of them is in violation
of its trademark usage guidelines or is otherwise disparaging to its image or
reputation, and such use is not conformed to such guidelines and other
reasonable requests of Cinemark within ten (10) days of receipt of written
notice thereof.

(f) LLC agrees not to use (i) any trademark or service mark which is

 

38



--------------------------------------------------------------------------------

confusingly similar to, or a colorable imitation of, any Cinemark Mark or any
part thereof, (ii) any trademark or service mark in combination with any
Cinemark Mark, except for the LLC Marks as permitted under this Agreement or
(iii) any Cinemark Mark in connection with or for the, benefit of any product or
service of any other Person or entity, except for the LLC Marks as permitted
under this Agreement. LLC shall not engage in any conduct which may place
Cinemark or any Cinemark Mark in a negative light or context, and shall not
represent that it owns or has any interest in any Cinemark Mark other than as
expressly granted herein, nor shall it contest or assist others in contesting
the title or any rights of Cinemark (or any other owner) in and to any Cinemark
Mark.

Section 7.04 Status of the LLC Marks and Cinemark Marks. Without expanding the
rights and licenses granted under this Agreement, the Parties acknowledge and
agree that (a) the rights and licenses granted under this Agreement to use the
LLC Marks and Cinemark Marks permit the use of the Cinemark Marks in combination
or connection with the LLC Marks, (b) the use of the Cinemark Marks in
combination or connection with the LLC Marks, whether in the Brand, Policy
Trailer, Branded Slots, Marketing Materials or otherwise in connection with the
participation in or delivery of the Service, will not be deemed to create a
composite or combination mark consisting of the Cinemark Marks and the LLC
Marks, but instead will be deemed to create and will be treated by the Parties
as creating a simultaneous use of the LLC Marks and Cinemark Marks as multiple
separate and distinct trademarks or service marks, (c) neither Party will claim
or assert any rights in a composite mark consisting of elements of the LLC Marks
and Cinemark Marks, and (d) all use of the Cinemark Marks and the LLC Marks
under this Agreement will be subject to the provisions regarding the use and
ownership of the Cinemark Marks and LLC Marks contained in this Agreement.

ARTICLE 8

FEES

Section 8.01 Payment. Except as otherwise provided in this Agreement (e.g.,
payment of the Theatre Access Fees pursuant to Section 2.05(b)), all amounts due
by one Party to the other under this Agreement shall be paid in full within
thirty (30) days after the receipt by the paying Party of an invoice therefor.
Each Party agrees that invoices for amounts payable by the other Party will not
be issued until the event triggering such payment obligation has occurred, or
the condition triggering such payment obligation has been satisfied, as
applicable.

Section 8.02 Audit. Each Party shall keep and maintain accurate books and
records of all matters relating to the performance of its obligations hereunder,
including without limitation the sale of advertising, in accordance with
generally accepted accounting principles. During the Term and for a period of
one (1) year thereafter, each Party, at its sole expense, shall, upon reasonable
advance written notice from the other Party, make such books and records
(redacted, as applicable, to provide information relative to the Service and
this Agreement) available at its offices for inspection and audit by the other
Party, its employees and agents. Any audit with respect to amounts payable by
either Party to the other Party under this Agreement shall be limited to an
audit with respect to amounts to be paid in the current calendar year and
immediately preceding calendar year only. Any period that has been audited
pursuant to this

 

39



--------------------------------------------------------------------------------

section shall not be subject to any further audit. In the event an audit of the
books and records of a Party reveals an underpayment to the other Party, the
audited Party shall pay to the other Party the amount of such underpayment
within 30 days of the completion of the audit. If such audit determines that the
underage in payments paid to a Party were in the aggregate in excess of five
percent (5%) of the payments owed, the Party owing the payment shall, in
addition to making the payment set forth above, reimburse the Party receiving
the payment for all reasonable costs, expenses and fees incurred in connection
with such audit. Any disputes between the Parties relating to the calculation of
amounts owed shall be referred to a mutually satisfactory independent public
accounting firm that has not been employed by either Party for the two (2) year
period immediately preceding the date of such referral. The determination of
such firm shall be conclusive and binding on each Party, and judgment upon any
such determination can be entered in any court having jurisdiction over the
matter. Each Party shall bear one-half of the fees of such firm. If the Parties
cannot select such accounting firm, then the selection of such accounting firm
shall be made by the American Arbitration Association located in New York, New
York. In addition to the foregoing audit rights of the Parties, during the Term
LLC and its authorized agents shall have the right, upon reasonable advance
notice, to inspect any Cinemark premises or facilities involved in the
performance of this Agreement to confirm the performance and satisfaction of
Cinemark’s obligations hereunder.

ARTICLE 9

TERM AND TERMINATION

Section 9.01 Term.

(a) Duration. Unless earlier terminated as provided below, the term of this
Agreement, except with respect to Digital Programming Services and Meeting
Services, shall begin on the Effective Date and shall continue through
February 13, 2037 (the “Initial Term”), after which Cinemark shall have the
right to renew this Agreement on the terms as set forth in this Agreement for
continuous, successive five-year periods (each, a “Renewal Term,” and together
with the Initial Term, the “Term”). Cinemark shall give LLC written notice of
any intent to exercise its right to renew at least thirty (30) days prior to the
expiration of the Initial Term and any Renewal Term. The Parties shall, for a
period of six (6) months commencing eighteen (18) months before the conclusion
of the Initial Term and any Renewal Term, negotiate in good faith terms, if any,
on which they may agree to extend the Initial Term or any Renewal Term, and, if
such agreement is reached, this Agreement shall be amended to incorporate such
terms. Unless this Agreement is extended by Cinemark, this Agreement may only be
extended by subsequent written agreement of the Parties. Prior to and during
such six (6) month period, Cinemark shall not enter into or conduct any
negotiations with any third party with respect to any service that may be
competitive with the Service or any feature thereof.

(b) Digital Programming Services. The term of this Agreement with respect to
Digital Programming Services shall begin on the Effective Date and shall
continue through December 31, 2011 (the “Initial Digital Programming Term”).
This Agreement shall automatically renew with respect to Digital Programming
Services for continuous, successive five-year periods (each, a “Digital
Programming Renewal Term,” and together with the Initial

 

40



--------------------------------------------------------------------------------

Digital Programming Term, the “Digital Programming Term”) if Digital Programming
Services has produced an average Digital Programming EBITDA (as defined in
Schedule 1) per Founding Member screen in all Theatres, AMC Theatres and Regal
Theatres of $*** for the three year period ending on December 31, 2011 with
respect to the Initial Digital Programming Term or has produced an average
Digital Programming EBITDA per Founding Member screen of $*** increased by 5%
for each five year period thereafter with respect to any Digital Programming
Renewal Term (the “Digital Programming EBITDA Threshold”); provided, however,
that the Digital Programming Term shall not exceed the Initial Term. If Digital
Programming Services has failed to satisfy the Digital Programming EBITDA
Threshold, then Cinemark may extend the Initial Digital Programming Term or any
Digital Programming Renewal Term at its sole discretion. Notwithstanding the
preceding sentence, if upon expiration of the Initial Digital Programming Term
or any Digital Programming Renewal Term, the average Digital Programming EBITDA
(as defined in Schedule 1) per Founding Member screen for Digital Programming
Services was negative during the last two years of such Initial Digital
Programming Term or any two of the five years of such Digital Programming
Renewal Term, then either Cinemark or LLC shall have the right in its sole
discretion to not extend the Initial Digital Programming Term or any Digital
Programming Renewal Term. Upon expiration of the Digital Programming Term, the
provisions of this Agreement relating to Digital Programming shall terminate,
except such rights and obligations that may survive pursuant to Section 9.04
(including the survival of Section 9.03 if the Digital Programming Term
continues until the expiration of this Agreement).

(c) Meeting Services. The term of this Agreement with respect to Meeting
Services shall begin on the Effective Date and shall continue through
December 31, 2011 (the “Initial Meeting Services Term”). This Agreement shall
automatically renew with respect to Meeting Services for continuous, successive
five-year periods (each, a “Meeting Services Renewal Term,” and together with
the Initial Meeting Services Term, the “Meeting Services Term”) if Meeting
Services has produced an average Meeting Services EBITDA (as defined in Schedule
1) per Founding Member screen in all Theatres, AMC Theatres and Regal Theatres
of $*** for the three year period ending on December 31, 2011 with respect to
the Initial Meeting Services Term or has produced an average Meeting Services
EBITDA per Founding Member screen of $*** increased by 5% for each five
year period thereafter with respect to any Meeting Services Renewal Term (the
“Meeting Services EBITDA Threshold”); provided, however, that the Meeting
Services Term shall not exceed the Initial Term. If Meeting Services has failed
to satisfy the Meeting Services EBITDA Threshold, then Cinemark may extend the
Initial Meeting Service Term or any Meeting Services Renewal Term at its sole
discretion. Notwithstanding the preceding sentence, if upon expiration of the
Initial Meeting Services Term or any Meeting Services Renewal Term, the average
EBITDA per Founding Member screen for Meeting Services was negative during the
last two years of such Initial Meeting Services Term or any two of the five
years of such Meeting Services Renewal Term, then either Cinemark or LLC shall
have the right in its sole discretion to not extend the Initial Meeting Services
Term or any Meeting Services Renewal Term. Upon expiration of the Meeting
Services Term, the provisions of this Agreement relating to Meeting Services
shall terminate, except such rights and obligations that may survive pursuant to
Section 9.04 (including the survival of Section 9.03 if the Meeting Services
Term continues until the expiration of this Agreement).

 

41



--------------------------------------------------------------------------------

Section 9.02 Termination; Defaults. Either Party may terminate this Agreement,
immediately, by giving written notice of termination to the other, and without
prejudice to any other rights or remedies the terminating Party may have, if:

(a) Breach of Material Provision. The other Party materially breaches this
Agreement, other than any provision of Section 15.08, and fails to cure such
breach within ninety (90) days after receipt from the terminating Party of
written notice of the breach specifying in detail the nature of the breach,
provided, that if such material breach cannot be cured within ninety (90) days
from the notice, then the ninety-day period shall be extended as long as is
reasonably necessary to cure such breach if the Party receiving notice
diligently attempts to cure such breach; and provided, further, that if any such
breach by Cinemark is confined to a Theatre or limited number of Theatres, LLC
shall have the right in its sole discretion to terminate this Agreement only as
to such Theatre or Theatres.

(b) Breach of Anti-Assignment Provision. The other Party materially breaches any
provision of Section 15.08, and fails to cure such breach within thirty
(30) business days after receipt from the terminating Party of written notice of
the breach; provided, that if such breach cannot be cured within thirty
(30) business days from the notice, then the period of thirty business days
shall be extended as long as is reasonably necessary to cure such breach if the
Party receiving notice diligently attempts to cure such breach; and provided,
further, that if any such breach by Cinemark is confined to a Theatre or limited
number of Theatres, LLC shall have the right in its sole discretion to terminate
this Agreement only as to such Theatre or Theatres.

(c) Injunction, Order or Decree. Any governmental, regulatory or judicial entity
of competent jurisdiction shall have issued a permanent injunction or other
final order or decree which is not subject to appeal or in respect of which all
time periods for appeal have expired, enjoining or otherwise preventing LLC or,
Cinemark from performing, in any material respect, this Agreement.

(d) Bankruptcy. The dissolution, bankruptcy, insolvency or appointment of a
receiver or trustee of the other Party that is not dismissed within sixty
(60) days, or the other Party convenes a meeting of creditors, has a receiver
appointed, ceases for any reason to carry on business or is unable to pay its
debts generally.

Section 9.03 Right of First Refusal.

(a) ROFR Period. For a period (the “ROFR Period”) beginning 12 months prior to
the end of the scheduled expiration of this Agreement pursuant to Section 9.01
and ending 48 months after expiration of this Agreement, Cinemark shall not
enter into any agreement or arrangement with a third party (whether in writing
or otherwise) (an “Alternative Agreement”) to receive services that were being
provided by LLC to Cinemark at any time during the one-year period ending on
expiration of this Agreement (“Designated Services”) without complying with this
Section 9.03.

(b) ROFR Notice. Before entering into or committing to enter into an

 

42



--------------------------------------------------------------------------------

Alternative Agreement, Cinemark shall present to LLC notice (the “ROFR Notice”)
containing a summary of all material terms and conditions of the proposed
Alternative Agreement. The ROFR Notice shall state that Cinemark intends to
enter into the Alternative Agreement and shall certify that there are no other
direct or indirect arrangements or understandings with respect to the provision
of the Designated Services that have not been disclosed to LLC.

(c) Information Request. Cinemark shall provide LLC such additional and
supplemental information as LLC shall reasonably request within 10 days of
receiving such request and Cinemark shall cooperate fully with LLC in its
evaluation of the Alternative Agreement.

(d) ROFR Response. LLC shall have the right during a period ending 90 days after
submission of the Alternative Agreement (or in the event additional information
is requested by LLC, within 90 days after the final submission to LLC of such
additional information) (the “ROFR Response Period”) to give Cinemark written
notice (the “ROFR Response”) that it either (i) will enter into an agreement
with Cinemark providing Cinemark with the Designated Services on terms and
conditions no less favorable to Cinemark than those contained in the Alternative
Agreement or (ii) does not seek to provide the Designated Services.

(e) Negotiation regarding Portion of Designated Services. If any of the
Designated Services to be provided by the Alternative Agreement cannot
reasonably be provided by LLC, then LLC and Cinemark shall negotiate in good
faith during the ROFR Response Period as to LLC’s ability to provide certain
portions of the Designated Services; provided that should (x) Cinemark and LLC
fail to reach agreement on LLC’s provision of the Designated Services in part
and (y) LLC fails to agree to provide all of the Designated Services by the end
of the ROFR Response Period, then Cinemark shall be permitted to enter into the
Alternative Agreement on terms no less favorable to Cinemark than those set
forth in the ROFR Notice as provided in Section 9.03(b) above. If Cinemark fails
to enter into such Alternative Agreement within 45 days after the end of the
ROFR Response Period, then the procedures set forth in this Section 9.03 shall
once again become applicable.

(f) Alternative Proposals. During the period commencing on the date that
Cinemark provides LLC the ROFR Notice and continuing until the earlier of
(i) the end of the ROFR Response Period and (ii) the date LLC notifies Cinemark
that it does not seek to provide the Designated Services, Cinemark shall not
solicit alternative proposals from any other party for the Designated Services.

(g) Agreement. If either (i) LLC delivers a ROFR Response indicating that LLC
wants to provide Cinemark with the Designated Services on the terms and
conditions set forth in the ROFR Notice or (ii) the Parties agree that LLC will
provide only certain of the Designated Services, the Parties will, within
45 days of such verbal agreement, enter into a written agreement to provide the
agreed-on Designated Services on such terms and conditions. If Cinemark and LLC
fail to enter into such agreement within 45 days after the end of the ROFR
Response Period, then Cinemark shall have 45 days thereafter to enter into the
Alternative Agreement on the terms and conditions no less favorable to Cinemark
than those set forth in the ROFR Notice. If Cinemark fails to enter into such
Alternative Agreement within such 45 day period, then the provisions of this
Section 9.03 shall once again become applicable.

 

43



--------------------------------------------------------------------------------

(h) Entry into Alternative Agreement. If either (i) LLC delivers a ROFR Response
indicating that LLC does not want to provide Cinemark with the Designated
Services on the terms and conditions set forth in the ROFR Notice or (ii) the
Parties agree that LLC will provide only certain of the Designated Services,
Cinemark shall be permitted, with respect to those Designated Services not
provided by LLC, to enter into the Alternative Agreement on the terms and
conditions no less favorable to Cinemark than those set forth in the ROFR
Notice. If Cinemark fails to enter into such Alternative Agreement within
45 days after the end of the ROFR Response Period, then the provisions of this
Section 9.03 shall once again become applicable.

Section 9.04 Survival. Articles 1, 10, 11, 13, 14 and 15 and Sections 9.04, 9.05
and 9.06 shall survive any expiration or termination of this Agreement, and
Section 9.03 shall survive any expiration of this Agreement.

Section 9.05 Effect of Termination. Upon termination or expiration of this
Agreement, each Party may exercise all remedies available to it as a matter of
law and upon prior notice to Cinemark, LLC shall be entitled to enter the
Theatres, and any other premises of Cinemark where any LLC Property may be
located (or in the event of partial termination of this Agreement pursuant to
Section 9.02(a) or (b) the affected Theatre(s) or premises), at a time mutually
agreed to by the Parties in order to recover any and all LLC Property. In the
event LLC fails to recover any LLC Property within the timeframe the Parties
agree upon for such recovery, Cinemark shall have the right to remove and
dispose of such LLC Property in its sole discretion, provided that any Software
included in the LLC Property shall be recovered and returned to LLC at LLC’s
expense. LLC shall be obligated to restore all premises from which LLC Property
is removed pursuant to this section to their previous condition, excluding
reasonable wear and tear and any other improvements or material alterations to
such premises as may have been approved by the Parties in connection with
installation of LLC Equipment or operation of the Service and shall repair any
damage to the premises as a result of such removal. In addition, any and all
licenses granted by either Party to the other under this Agreement shall
immediately terminate, Cinemark shall cease using LLC Marks, LLC shall cease
using Cinemark Marks and LLC shall be entitled to immediately discontinue the
Service. Promptly upon termination or expiration of this Agreement, and except
as expressly provided in Article 8 of the License Agreement, each Party shall
return to the other Party all Confidential Information of the other Party, or,
at the other Party’s option, destroy such Confidential Information and promptly
provide to the other Party a certificate signed by an officer of the Party
attesting to such destruction. Notwithstanding termination of this Agreement,
each Party shall pay to the other, within thirty (30) days after the effective
date of such termination, any and all fees (including costs and expenses) and
other amounts owed hereunder as of such termination.

 

44



--------------------------------------------------------------------------------

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 10.01 Representations and Warranties. Each Party represents and warrants
that:

(a) Formation. It (i) is duly formed and organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation and
incorporation and has the power and authority to carry on its business as
carried on, and (ii) has the right to enter into this Agreement and to perform
its obligations under this Agreement and has the power and authority to execute
and deliver this Agreement.

(b) Governmental Authorization. Any registration, declaration, or filing with,
or consent, approval, license, permit or other authorization or order by, any
governmental or regulatory authority, domestic or foreign, that is required to
be obtained by it in connection with the valid execution, delivery, acceptance
and performance by it under this Agreement or the consummation by it of any
transaction contemplated hereby has been completed, made, or obtained, as the
case may be.

(c) Consents. It is the exclusive owner of, or otherwise has or will have timely
obtained all rights, licenses, clearances and consents necessary to make the
grants of rights made or otherwise perform its obligations under this Agreement
as required under this Agreement.

(d) No Conflicts. The execution and delivery of this Agreement do not, and the
performance of its obligations under this Agreement and the consummation of the
transactions contemplated hereby will not (with or without notice or lapse of
time or both) (i) conflict with or result in a violation or breach of its
charter or other organizational documents; (ii) conflict with or result in a
violation or breach of any law or order applicable to it, or (iii) (A) conflict
with or result in a violation or breach of, (B) constitute a default under, or
(C) result in the creation or imposition of any lien upon it or any of its
assets and properties under, any material contract or material license to which
it or any of its Affiliates is a party or by which any of its or their
respective assets and properties are bound.

Section 10.02 Additional Covenants.

(a) No Challenge. Each Party covenants that it will not at any time, except to
the extent necessary to, assert or defend its rights under this Agreement:
(i) challenge or otherwise do anything inconsistent with the other Party’s
right, title or interest in its property, (ii) do or cause to be done or omit to
do anything, the doing, causing or omitting of which would contest or in anyway
impair or tend to impair the rights of the other Party in its property or the
rights of third party licensors or providers in their property, or (iii) assist
or cause any Person or entity to do any of the foregoing.

(b) No Infringement by Cinemark. Cinemark covenants that, except as Cinemark
discloses in writing concurrently with the execution hereof and excluding any

 

45



--------------------------------------------------------------------------------

intellectual property or other rights licensed pursuant to the License
Agreement, none of the information, content, materials, or services it supplies
or has supplied on its behalf under this Agreement to its knowledge infringes or
misappropriates, or will infringe or misappropriate, any U.S. patent, trademark,
copyright or other intellectual property or proprietary right of any third party
to the extent used in accordance with the terms and conditions of this
Agreement.

(c) No Infringement by LLC. LLC covenants that, except as specified in
Section 10.02(b) and excluding any intellectual property or other rights
licensed pursuant to the License Agreement, (i) to its knowledge, the Services
will not violate, infringe or dilute any trademark, tradename, service mark or
service name or any other intellectual property of any third party or the right
of privacy or publicity of any person and (ii) LLC shall procure any and all
consents, licenses or permits necessary relating to the Services provided to
Cinemark and shall pay all license fees and royalties to the appropriate parties
that become due and owing as a result of the performance of the Services or any
other services as may be provided by LLC to Cinemark from time to time, other
than film rent to the film distributors.

Section 10.03 Disclaimer. EXCEPT AS EXPRESSLY AND EXPLICITLY SET FORTH IN THIS
AGREEMENT, ANY AND ALL INFORMATION, PRODUCTS, AND SERVICES, INCLUDING, WITHOUT
LIMITATION, THE CINEMARK PROPERTY AND LLC PROPERTY, ARE PROVIDED “AS IS” AND
“WITH ALL FAULTS,” AND NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES,
AND EACH PARTY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF
TRADE, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.
NEITHER PARTY MAKES ANY REPRESENTATION THAT THE DIGITAL CONTENT SERVICE OR ITS
DISPLAY, OR RECEIPT OF ANY OTHER SERVICES, WILL BE UNINTERRUPTED OR ERROR-FREE.

ARTICLE 11

INDEMNIFICATION

Section 11.01 Indemnification.

(a) Indemnification by Cinemark. Cinemark shall defend, indemnify, and hold
harmless LLC and its officers, directors, members, owners, contractors,
employees, representatives, agents, successors, and assigns (collectively,
“Representatives”) from and against any and all losses, obligations, risks,
costs, claims, liabilities, settlements, damages, liens, judgments, awards,
fines, penalties, expenses and other obligations whatsoever (including, without
limitation, reasonable attorneys’ fees and disbursements, except as limited by
Section 11.02, and any consultants or experts and expenses of investigation)
(collectively, “Costs”) suffered or incurred by LLC or its Representatives in
connection with, as a result of, based upon, or relating to, (i) any breach by
Cinemark of this Agreement, (ii) any use by Cinemark of any LLC Property (other
than LLC Property licensed by LLC to Cinemark under

 

46



--------------------------------------------------------------------------------

the License Agreement) other than as authorized by this Agreement, (iii) any
third-party claims directly resulting from acts or omissions of Cinemark or its
designee(s), (iv) any breach of a Legacy Agreement prior to the date on which
such Legacy Agreement is assigned to LLC, (v) Cinemark’s fraud, willful
misconduct, or noncompliance with law, (vi) any infringement, violation,
misappropriation, or misuse of any third-party intellectual property rights by
the Cinemark Property (excluding the intellectual property or other rights
licensed by Cinemark pursuant to the License Agreement); or (vii) any items
disclosed by Cinemark pursuant to Section 10.02(b).

(b) Indemnification by LLC. LLC shall defend, indemnify, and hold harmless
Cinemark and its Representatives from and against any and all Costs suffered or
incurred by Cinemark or its Representatives in connection with, as a result of,
based upon, or relating to, (i) any breach by LLC of this Agreement, (ii) any
use by LLC of any information, content or other materials supplied by or on
behalf of Cinemark hereunder (including the Brand), but not under the License
Agreement, other than as authorized by this Agreement, (iii) any breach of a
Legacy Agreement on or after the date on which such Legacy Agreement is assigned
to LLC, (iv) any damage caused by LLC, its vendors or subcontractors in
installation, inspection or maintenance of any Equipment, (v) any third-party
claims directly resulting from acts or omissions of LLC or its designee(s),
including subcontractors, (vi) any infringement, violation, misappropriation, or
misuse of any third-party intellectual property rights by the LLC Property
(excluding the intellectual property or other rights licensed by LLC pursuant to
the License Agreement); or (vii) LLC’s fraud, willful misconduct, or
noncompliance with law.

(c) Mutual Indemnification. Each Party (the “Indemnifying Party”) shall defend,
indemnify, and hold harmless the other Party and the other Party’s
Representatives from and against any and all Costs suffered or incurred by the
other Party or the other Party’s Representatives in connection with or as a
result of, and from and against any and all third party claims, suits, actions,
or proceedings actually or allegedly arising out of, based upon, or relating to
any infringement or dilution of any third party trademark, tradename, service
mark or service name by any trademark, tradename, service mark or service name
provided by the Indemnifying Party. In the event of any infringement or dilution
giving rise to a claim for indemnification under Sections 10.02(b), 10.02(c) or
11.01(a)(iii), or if infringement or dilution potentially giving rise to a claim
under this Section is, in the Indemnifying Party’s opinion, likely to occur the
Indemnifying Party may, either: (i) procure for the other Party the right to
continue using the trademark, tradename, service mark or service name in
question, (ii) replace or modify the trademark, tradename, service mark or
service name in question with a non-infringing or non-dilution alternative; or
(iii) order the other Party to cease use of, and terminate the grant of rights
under this Agreement with respect to, the trademark, tradename, service mark or
service name in question. The Indemnifying Party will have no obligation under
this Section for any infringement or dilution caused by, and the other Party
will indemnify the Indemnifying Party in the event of, use by the other Party of
the trademark, tradename, service mark or service name in question: (A) after
the Indemnifying Party has notified the other Party to cease use of that
trademark, tradename, service mark or service name; (B) in combination with any
other trademark, tradename, service mark or service name not supplied by the
Indemnifying Party; or (C) in breach of this Agreement. This Section 11.01(c)
states each Party’s entire liability and sole and exclusive remedy for
infringement or dilution claims or actions relating to third party trademarks,
tradenames, service marks or service names in connection with this Agreement.

 

47



--------------------------------------------------------------------------------

Section 11.02 Defense of Action. An indemnitor under this Article shall have the
right to control the defense and settlement of any and all claims, suits,
proceedings, and actions for which such indemnitor is obligated to indemnify,
hold harmless, and defend hereunder, but the indemnitee shall have the right to
participate in such claims, suits, proceedings, and actions at its own cost and
expense. An indemnitor shall have no liability under this Article 11 unless the
indemnitee gives notice of such claim to the indemnitor promptly after the
indemnitee learns of such claim so as to not prejudice the indemnitor. Under no
circumstance shall either Party hereto settle or compromise or consent to the
entry of any judgment with respect to any claim, suit, proceeding, or action
that is the subject of indemnification hereunder without the prior written
consent of the other Party, except for settlement involving only monetary
payment by the indemnitor or no commitment or admission by the indemnitee, which
consent shall not be withheld or delayed unreasonably.

ARTICLE 12

ADDITIONAL RIGHTS AND OBLIGATIONS

Section 12.01 Assistance. Each Party, upon the request of the other, shall
perform any and all further reasonable acts and reasonably execute, acknowledge,
and deliver any and all documents which the other Party determines in its sole
reasonable judgment may be necessary, appropriate, or desirable to carry out the
intent and purposes of this Agreement, including without limitation to document,
perfect, or enforce the other Party’s right, title, or interest in and to any of
such Party’s property, as well as any assistance requested in connection with
the proceedings, suits, and hearings described in Section 12.02.

Section 12.02 Infringement. The Parties shall notify one another promptly, in
writing, of any alleged, actual or threatened infringement, violation,
misappropriation or misuse of or interference with (“Infringement”) any
intellectual property which such Party knows of or has reason to suspect.

Section 12.03 Theatre Passes. Upon the request of LLC’s CEO, Cinemark will issue
a number of annual passes, as reasonably requested by LLC and agreed by the
parties and as reasonably consistent with prior practice, to the Theatres for
use by LLC advertising clients, subject to Cinemark’s ability to issue such
passes pursuant to Cinemark’s agreements with film distributors. LLC may
purchase passes in excess of such number each year at a reasonably negotiated
price. All other tickets used by LLC for promotional and sales purposes will be
acquired by LLC at Cinemark’s then current group ticket discount rate.

Section 12.04 Compliance with Law. Cinemark and LLC shall each at all times
operate and conduct its business, including, without limitation, exercising its
rights under this Agreement, in compliance with all applicable international,
national, state, and local laws, rules, and requirements, and the compliance by
either Party with such laws, rules and requirements shall under no circumstances
be deemed a breach of this Agreement.

 

48



--------------------------------------------------------------------------------

Section 12.05 Insurance. Cinemark shall maintain with financially sound and
reputable insurance companies insurance on the Theatres and Equipment in such
amounts and against such perils as Cinemark deems adequate for its business. LLC
shall maintain with financially sound and reputable insurance companies
insurance for its business and Equipment in such amounts and against such perils
as LLC deems adequate for its business. Each Party will name the other Party
(including its agents, officers, directors, employees and affiliates) as an
additional insured on such policies of insurance. Furthermore, to the extent
reasonably practicable, LLC shall use commercially reasonable efforts to have
Cinemark listed as an additional insured on any insurance policy carried by the
advertiser, agent or event promoter in connection with Services provided under
this Agreement.

Section 12.06 Most Favored Nations. LLC shall promptly provide to Cinemark a
copy of each agreement, amendment or extension as may be entered into by LLC on
or after the Effective Date with each Founding Member (including the Cinemark
Exhibitor Agreement) which amends any term of the Exhibitor Services Agreement
entered into with any of the Founding Members, as such may be amended from time
to time. The Parties recognize and acknowledge that the provision of the Service
is dependent on the cooperation and operational support of LLC and the Founding
Members and, from time to time, LLC may elect to waive compliance with a term of
this Agreement or a term of an Exhibitor Services Agreement entered into with
another Founding Member, so long as LLC acts reasonably and fairly in granting
waivers requested by each of AMC, Cinemark and Regal, as applicable. If LLC acts
reasonably and fairly in granting such waivers to each of AMC, Cinemark and
Regal and any such waivers do not materially alter the applicable Exhibitor
Services Agreement, then such waiver will not be considered an amendment of the
relevant exhibitor’s Exhibitor Services Agreement for purposes of this Agreement
and shall not be covered by the terms of this Section 12.06. Such copies shall
be redlined to reflect all differences between such agreements or amendments and
this Agreement or corresponding amendment. At the election of Cinemark, by
written notice to LLC within twenty (20) days following its receipt of such
agreements or amendments, to amend this Agreement so that it conforms, in part
or whole, to any one of such agreements or amendments, this Agreement shall be
deemed so amended by LLC and Cinemark as soon as reasonably practicable after
receipt of such notice.

Section 12.07 Non-Competition and Non-Solicitation.

(a) Non-Competition. In consideration of Cinemark’s participation in LLC and in
consideration of the mutual covenants and agreements contained in this
Agreement, Cinemark and its Affiliates agree, except as otherwise provided in
this Agreement, not to engage or participate in any business, hold equity
interests, directly or indirectly, in another entity, whether currently existing
or hereafter created, or participate in any other joint venture that competes or
would compete with any business that LLC is authorized to conduct in the
Territory pursuant to this Agreement, whether or not LLC is actually conducting
such business in a particular portion of the Territory. The foregoing
restrictions shall not apply (i) in the event Cinemark or its Affiliate acquires
a competing business in the Territory as an incidental part of an acquisition of
any other business that is not prohibited by the foregoing, if Cinemark disposes
of the portion of such business that is a competing business as soon as
practicable, (ii) to any direct or indirect ownership or other equity
investments by Cinemark or its Affiliates in such

 

49



--------------------------------------------------------------------------------

other competing business that represents in the aggregate less than 10% of the
voting power of all outstanding equity of such business, and (iii) in the event
Cinemark enters into any agreement for the acquisition or installation of
equipment or the provision of services on customary terms that does not violate
the exclusivity of LLC hereunder with any entity that has other businesses and
provides other services that may compete with LLC.

(b) Non-Solicitation. For the Term of this Agreement and a three-year period
after its termination or expiration, each Party shall not, without the prior
written approval of the other Party, directly or indirectly: (i) solicit for
hire any employees of any other Party or its Affiliates at the level of vice
president or higher; or (ii) induce any such employee of such Party to terminate
their relationship with such Party. The foregoing will not apply to individuals
hired as a result of the use of a general solicitation (such as a newspaper,
radio or television advertisement) not specifically directed to the employees of
such Party.

ARTICLE 13

OWNERSHIP

Section 13.01 Property.

(a) LLC Property. As between LLC and Cinemark, LLC owns, solely and exclusively,
any and all right, title, and interest in and to the Service (including all
Inventory and other content supplied by or on behalf of LLC), the LLC Marks, the
Software (excluding any Software owned by Cinemark as provided in the License
Agreement), LLC’s Confidential Information, the Digital Content Network, and any
and all other data, information, Equipment (excluding the Cinemark Equipment),
material, inventions, discoveries, processes, methods, technology, know-how,
written works, software, works of visual art, audio works, and multimedia works
provided, developed, created, reduced to practice, conceived, or made available
by or on behalf of LLC to Cinemark or used by LLC to perform any of its
obligations under or in connection with this Agreement, as well as any and all
translations, improvements, adaptations, reproductions, look and feel
attributes, and derivates thereof (collectively, the “LLC Property”), and,
except as expressly and explicitly stated in this Agreement, reserves all such
right, title, and interest.

(b) Cinemark Property. As between Cinemark and LLC, Cinemark owns, solely and
exclusively, any and all right, title, and interest in and to all content
supplied by or on behalf of Cinemark, the Cinemark Marks, Software not included
in Section 13.01(a) above, Cinemark’s Confidential Information, and any and all
other data, information, Equipment (excluding the LLC Equipment), material,
inventions, discoveries, processes, methods, technology, know-how, written
works, software, works of visual art, audio works, and multimedia works
provided, developed, created, reduced to practice, conceived, or made available
by or on behalf of Cinemark to LLC or used by Cinemark to perform any of its
obligations under or in connection with this Agreement, as well as any and all
translations, improvements, adaptations, reproductions, look-and-feel
attributes, and derivates thereof (collectively, the “Cinemark Property”), and,
except as expressly and explicitly stated in this Agreement, reserves all such
right, title, and interest.

 

50



--------------------------------------------------------------------------------

Section 13.02 Derived Works.

(a) Derived Works from LLC Property. Any and all data, information, and material
created, conceived, reduced to practice, or developed pursuant to this
Agreement, but not pursuant to the License Agreement, including, without
limitation, written works, processes, methods, inventions, discoveries,
software, works of visual art, audio works, look-and-feel attributes, and
multimedia works, to the extent based on, using, or derived from, in whole or in
part, any LLC Property, whether or not done on LLC’s facilities, with LLC’s
equipment, or by LLC personnel, by either Party alone or with each other or any
third party, and any and all right, title, and interest therein and thereto
(including, but not limited to, the right to sue for past infringement)
(collectively, “LLC Derived Works”), shall be owned solely and exclusively by
LLC, and Cinemark hereby assigns, transfers, and conveys to LLC any right,
title, or interest in or to any LLC Derived Work which it may at any time
acquire by operation of law or otherwise. To the extent any LLC Derived Works
are included in the Service, LLC hereby grants to Cinemark during the Term a
non-exclusive, non-transferable, non-sublicenseable license to such LLC Derived
Works solely for use in connection with the Service, as expressly provided by
this Agreement.

(b) Derived Works from Cinemark Property. Except as specified in
Section 13.02(a), any and all data, information, and material created,
conceived, reduced to practice, or developed pursuant to this Agreement, but not
pursuant to the License Agreement, including, without limitation, written works,
processes, methods, inventions, discoveries, software, works of visual art,
audio works, look-and-feel attributes, and multimedia works, to the extent based
on, using, or derived from, in whole or in part, any Cinemark Property (and
specifically including any materials included in the Policy Trailer or the
Branded Slots based on or derived from materials supplied by Cinemark), whether
or not done on Cinemark’s facilities, with Cinemark’s or LLC’s equipment, or by
Cinemark personnel, by either Party alone or with each other or any third party,
and any and all right, title, and interest therein and thereto (including, but
not limited to, the right to sue for past infringement) (collectively, “Cinemark
Derived Works”), shall be owned solely and exclusively by Cinemark, and LLC
hereby assigns, transfers, and conveys to Cinemark any right, title, or interest
in or to any Cinemark Derived Work which it may at any time acquire by operation
of law or otherwise. To the extent any Cinemark Derived Works are included in
the Service, Cinemark hereby grants to LLC during the Term a nonexclusive,
non-transferable, non-sublicenseable license to such Cinemark Derived Works
solely for use in connection with the Service, as expressly provided by this
Agreement.

Section 13.03 No Title. This Agreement is not an agreement of sale, and (a) no
title or ownership interest in or to any LLC Property is transferred to
Cinemark, and (b) no title or ownership interest in or to any Cinemark Property
is transferred to LLC, as a result of or pursuant to this Agreement. Further,
(i) Cinemark acknowledges that its exercise of rights with respect to the LLC
Property shall not create in Cinemark any right, title or interest in or to any
LLC Property and that all exercise of rights with respect to the LLC Property
and the goodwill symbolized thereby or connected therewith will inure solely to
the benefit of LLC, and (ii) LLC acknowledges that its exercise of rights with
respect to the Cinemark Property shall not create in LLC any right, title or
interest in or to any Cinemark Property and that all exercise of rights with
respect to the Cinemark Property and the goodwill symbolized thereby or
connected therewith will inure solely to the benefit of Cinemark.

 

51



--------------------------------------------------------------------------------

ARTICLE 14

CONFIDENTIALITY

Section 14.01 Confidential Treatment. For a period of three years after the
termination of this Agreement:

(a) Treatment of Confidential Information. Each Party shall use and cause its
Affiliates to use the same degree of care it uses to safeguard its own
Confidential Information and to cause its and its Affiliates’ directors,
officers, employees, agents and representatives to keep confidential all
Confidential Information; and each Party shall hold and shall cause its
Affiliates to hold and shall cause its and its Affiliates’ directors, officers,
employees, agents and representatives to hold in confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of counsel, by
the requirements of law, Confidential Information.

(b) LLC’s Confidential Information. Cinemark agrees that the Confidential
Information of LLC shall only be disclosed in secrecy and confidence, and is to
be maintained by Cinemark in secrecy and confidence subject to the terms hereof.
Cinemark shall (i) not, directly or indirectly, use the Confidential Information
of LLC, except as necessary in the ordinary course of LLC’s business, or
disclose the Confidential Information of LLC to any third party and (ii) inform
all of its employees to whom the Confidential Information of LLC is entrusted or
exposed of the requirements of this Section and of their obligations relating
thereto.

(c) Cinemark’s Confidential Information. Confidential Information of Cinemark
shall not be supplied by LLC or its Subsidiaries to any Person who is not an
employee of LLC, including any employee of a Member or of LLC’s manager who is
not an employee of LLC. Notwithstanding the foregoing, Cinemark Confidential
Information may be disclosed to authorized third-party contractors of LLC if LLC
determines that such disclosure is reasonably necessary to further the business
of LLC, and if such contractor executes a non-disclosure agreement preventing
such contractor from disclosing Cinemark’s Confidential Information for the
benefit of each provider of Cinemark’s Confidential Information in a form
reasonably acceptable to the Founding Members. Cinemark’s Confidential
Information disclosed to LLC shall not be shared with any other Member without
Cinemark’s written consent.

Section 14.02 Injunctive Relief. It is understood and agreed that each Party’s
remedies at law for a breach of this Article 14, as well as Section 12.07, will
be inadequate and that each Party shall, in the event of any such breach or the
threat of such breach, be entitled to equitable relief (including without
limitation provisional and permanent injunctive relief and specific performance)
from a court of competent jurisdiction. The Parties shall be entitled to the
relief described in this Section 14.02 without the requirement of posting a
bond. Nothing stated herein shall limit any other remedies provided under this
Agreement or available to the Parties at law.

 

52



--------------------------------------------------------------------------------

ARTICLE 15

MISCELLANEOUS

Section 15.01 Notices. All notices, consents, and other communications between
the Parties under or regarding this Agreement shall be in writing and shall be
sent to the recipient’s address set forth in this section by hand delivery,
nationally respected overnight carrier, or certified mail, return receipt
requested. Such communications shall be deemed to have been received on the date
actually received.

 

LLC:

  

National CineMedia, LLC

  

9110 East Nichols Ave., Suite 200

  

Centennial, CO 80112

  

Attention:

   Chief Executive Officer

with a copy to:

  

National CineMedia, LLC

  

9110 East Nichols Ave., Suite 200

  

Centennial, CO 80112

  

Attention:

   General Counsel

Cinemark:

  

Cinemark USA, Inc.

  

c/o Cinemark Holdings, Inc.

  

3900 Dallas Parkway

  

Suite 500

  

Plano, TX 75093

  

Attention:

   Chief Financial Officer

with a copy to:

  

Cinemark USA, Inc.

  

c/o Cinemark Holdings, Inc.

  

3900 Dallas Parkway

  

Suite 500

  

Plano, TX 75093

  

Attention:

   General Counsel

Either Party may change its address for notices by giving written notice of the
new address to the other Party in accordance with this section, but any element
of such Party’s address that is not newly provided in such notice shall be
deemed not to have changed.

Section 15.02 Waiver; Remedies. The waiver or failure of either Party to
exercise in any respect any right provided hereunder shall not be deemed a
waiver of such right in the future or a waiver of any other rights established
under this Agreement. All remedies available to either Party hereto for breach
of this Agreement are cumulative and may be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed an election
of such remedy to the exclusion of other remedies.

 

53



--------------------------------------------------------------------------------

Section 15.03 Severability. Should any term or provision of this Agreement be
held to any extent unenforceable, invalid, or prohibited under law, then such
provision shall be deemed restated to reflect the original intention of the
Parties as nearly as possible in accordance with applicable law and the
remainder of this Agreement. The application of any term or provision restated
pursuant hereto to Persons, property, or circumstances other than those as to
which it is invalid, unenforceable, or prohibited, shall not be affected
thereby, and each other term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

Section 15.04 Integration; Headings. The Parties hereto agree that the Exhibitor
Services Agreement dated as of July 15, 2005 is hereby terminated (except as
otherwise provided in the and the Letter Agreement dated of even date herewith
by and among LLC, AMC, Cinemark and Regal (the “ESA Payment Letter”), and that
this Agreement and the exhibits hereto (each of which is made a part hereof and
incorporated herein by this reference) and the ESA Payment Letter constitute the
complete and exclusive statement of the agreement between the Parties with
respect to the subject matter of this Agreement, and supersede any and all other
prior or contemporaneous oral or written communications, proposals,
representations, and agreements, express or implied. This Agreement may be
amended only by mutual agreement expressed in writing and signed by both
Parties, except as otherwise provided in Section 12.06. Headings used in this
Agreement are for reference only and shall not affect the interpretation of this
Agreement.

Section 15.05 Construction. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Whenever required by the context, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular forms of nouns, pronouns, and verbs shall include
the plural and vice versa. Reference to any agreement, document, or instrument
means such agreement, document, or instrument as amended or otherwise modified
from time to time in accordance with the terms thereof, and if applicable. The
use of the words “include” or “including” in this Agreement shall be by way of
example rather than by limitation. The use of the words “or,” “either” or “any”
shall not be exclusive.

Section 15.06 Non-Recourse. Notwithstanding anything contained in this Agreement
to the contrary, it is expressly understood and agreed by the Parties hereto
that each and every representation, warranty, covenant, undertaking and
agreement made in this Agreement was not made or intended to be made as a
personal representation, undertaking, warranty, covenant, or agreement on the
part of any individual or of any partner, stockholder, member or other equity
holder of either Party hereto, and any recourse, whether in common law, in
equity, by statute or otherwise, against any such individual or entity is hereby
forever waived and released.

 

54



--------------------------------------------------------------------------------

Section 15.07 Governing Law; Submission to Jurisdiction.

Subject to the provisions of Section 14.02 and the Parties’ agreement that the
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this Agreement and is hereby disclaimed by the Parties:

(a) Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the Parties.

(b) Jurisdiction. Each Party hereto agrees that any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement shall be brought or otherwise commenced exclusively in any state
or federal court located in Delaware or in New York, New York. Subject to the
preceding sentence, each Party hereto:

(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in New York, New York (and each appellate court
located in the State of New York) in connection with any such legal proceeding,
including to enforce any settlement, order or award;

(ii) consents to service of process in any such proceeding in any manner
permitted by the laws of the State of New York, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 15.01 is reasonably calculated to give
actual notice;

(iii) agrees that each state and federal court located in New York, New York
shall be deemed to be a convenient forum;

(iv) waives and agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in New York, New York, any claim that such Party is not subject
personally to the jurisdiction of such court, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court; and

(v) agrees to the entry of an order to enforce any resolution, settlement, order
or award made pursuant to this Section by the state and federal courts located
in New York, New York and in connection therewith hereby waives, and agrees not
to assert by way of motion, as a defense, or otherwise, any claim that such
resolution, settlement, order or award is inconsistent with or violative of the
laws or public policy of the laws of the State of New York or any other
jurisdiction.

(c) Costs and Expenses. In the event of any action or other proceeding relating
to this Agreement or the enforcement of any provision of this Agreement, the
prevailing party (as determined by the court) shall be entitled to payment by
the non-prevailing party of all costs and expenses (including reasonable
attorneys’ fees) incurred by the prevailing party, including any costs and
expenses incurred in connection with any challenge to the jurisdiction or the
convenience or propriety of venue of proceedings before any state or federal
court located in New York, New York.

 

55



--------------------------------------------------------------------------------

Section 15.08 Assignment. Neither Party may assign or transfer, by operation of
law or otherwise, any of its rights or obligations under this Agreement to any
third party without the other Party’s prior written consent. Either Party may
fulfill their respective obligations hereunder by using third-party vendors or
subcontractors; provided, however that such Party shall remain fully and
primarily responsible to ensure that such obligations are satisfied. Cinemark
acknowledges and agrees that in the event of assignment or transfer by the sale
of all or substantially all of its assets, the failure to obtain (by operation
of law or otherwise) an agreement in writing by assignee/transferee to be bound
by the terms of this Agreement to the same extent as if such assignee/transferee
were a party hereto (an “Assignment and Assumption”) of its interest in this
Agreement in respect of such assets as part of the sale shall constitute a
material breach of this Agreement. Notwithstanding the foregoing, this Agreement
shall not be assignable by either Party unless the assignee enters into an
Assignment and Assumption. A Permitted Transfer shall not be deemed an
assignment or transfer for purposes of this Agreement; provided, however, any
Permitted Transfer by assignment to an Affiliate of Cinemark shall be
(i) conditioned upon (A) the transferee entering into an Assignment and
Assumption, (B) Cinemark agreeing in writing to remain bound by the obligations
under this Agreement, and (ii) effective only so long as the Affiliate remains
an Affiliate of transferee. Any attempted assignment in violation of this
section shall be void.

Section 15.09 Force Majeure. Any delay in the performance of any duties or
obligations of either Party (except the payment of money owed) will not be
considered a breach of this Agreement if such delay is caused by a labor
dispute, shortage of materials, fire, earthquake, flood, or any other event
beyond the control of such Party, provided that such Party uses commercially
reasonable efforts, under the circumstances, to notify the other Party of the
circumstances causing the delay and to resume performance as soon as possible.

Section 15.10 Third Party Beneficiary. The Parties hereto do not intend, nor
shall any clause be interpreted, to create under this Agreement any obligations
or benefits to, or rights in, any third party from either LLC or Cinemark.
Neither Party hereto is granted any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the other Party, or to bind the other Party in any matter or thing whatever.
No Affiliate of either Party shall have any liability or obligation pursuant to
this Agreement. Each Party shall be solely responsible, and each Party agrees to
look solely to the other, for the satisfaction of such other Party’s obligations
under this Agreement.

Section 15.11 Export.

(a) LLC’s Software and Confidential Information. Cinemark acknowledges and
agrees: (i) that the Software and the Confidential Information of LLC are
subject to the export controls of the United States, and (ii) that Cinemark has
no right to, and further agrees that it will not, export or otherwise transfer
or permit the transfer of any Software or Confidential Information of LLC
outside the Territory. Cinemark will defend, indemnify, and hold harmless LLC
from and against all fines, penalties, liabilities, damages, costs, and expenses
incurred by LLC as a result of any failure to comply with the preceding
sentence.

 

56



--------------------------------------------------------------------------------

(b) Cinemark’s Confidential Information. LLC acknowledges and agrees: (i) that
the Confidential Information of Cinemark is subject to the export controls of
the United States, and (ii) that LLC has no right to, and further agrees that it
will not, export or otherwise transfer or permit the transfer of any
Confidential Information of Cinemark outside the Territory. LLC will defend,
indemnify, and hold harmless Cinemark from and against all fines, penalties,
liabilities, damages, costs, and expenses incurred by Cinemark as a result of
any failure to comply with the preceding sentence.

Section 15.12 Independent Contractors. The Parties’ relationship to each other
is that of an independent contractor, and neither Party is an agent or partner
of the other. Neither Party will represent to any third party that it has, any
authority to act on behalf of the other.

Section 15.13 Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when executed and delivered to the other
Party hereto shall be an original as against the Party whose signature appears
thereon, but all such counterparts shall together constitute one and the same
instrument.

[Signature Page to Follow]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

CINEMARK USA, INC. By:  

/s/ Michael D. Cavalier

Name:   Michael D. Cavalier Title:   Senior Vice President- General   Counsel

 

NATIONAL CINEMEDIA, LLC By:   NATIONAL CINEMEDIA, INC.,   its Manager By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief   Financial
Officer

[Signature page to ESA]



--------------------------------------------------------------------------------

EXHIBIT A

THE SERVICE

A. “Advertising Services” consist of the following:

1. Lobby Promotions. “Lobby Promotions” means as follows:

All lobby promotions and other in-theatre promotional activities (excluding the
Digital Content Service, the Digital Carousel, the Traditional Content Program
and other on-screen content, as described in 3 below), but specifically
excluding the following promotional activities (which Cinemark shall retain the
right to perform and have performed on its behalf):

 

  (i) promotional activities arising under the Cinemark contracts identified in
the Specification Documentation;

 

  (ii) (1) poster case advertising, digital poster case advertising, advertising
on digital animated poster cases, ATM or ticket kiosk screens (or such items
that may replace digital poster cases, or ATM or ticket kiosk screens in the
future) or other substantially similar display mechanisms and other lobby or
in-theatre promotions for (A) Theatre Advertising, (B) film festivals organized
by Cinemark (unless such poster cases have been sold by LLC), (C) fundraising
programs conducted by Cinemark for any non-profit organizations, (D) full-length
theatrical productions, and (E) other promotional material that may include some
or all of the following types of content: isolated images or still scenes from
feature films, full motion elements that are not a movie trailer, interactive
elements, audio elements and motion sensors; provided, however, that no movie
trailers or content equivalent to movie trailers are displayed;

(2) drink cup and popcorn bag/tub advertising related to the Concessions, as
necessary to fulfill contractual obligations of Cinemark with respect to
promotion of such Concessions in the Theatres;

(3) lobby or in-theatre promotions and advertising for vendors of services
provided to the Theatres, provided such promotion is incidental to the vendor’s
service, including by way of illustration and not limitation, (A) logos of
Movietickets.com and Fandango related to promotions for online ticketing
services, (B) credit card company logos displayed at the box office, automated
box office, Concession stands, cafes, arcades, and lobby kiosks, (C) bank logos
displayed at ATM’s, (D) phone company logos displayed at public telephones, and
(E) logos of vendors who provide restroom soaps, toilet paper and lotions;

(4) logos on digital menu boards at the Concession stand or digital displays at
the box office of manufacturers of such products;

 

A-1



--------------------------------------------------------------------------------

(5) advertising and/or signage pursuant to the IMAX agreement (if applicable);
and

(6) any trademark, service mark, logo or other branding of Cinemark (or its
theatre-operating Affiliates), film studio(s), distributors and production
companies;

provided, however, that Cinemark shall not be permitted to exhibit or display
any promotion described in this paragraph A.1.(ii), if such promotion features
any trademark, service mark, logo or other branding of a party other than the
film studio(s), distributors, production companies, Concession providers, or
other service vendors or providers responsible for the production or promotion,
as applicable, or of Cinemark (or its theatre-operating Affiliates), unless such
promotion relates to a Strategic Program that complies with Section 4.07(b).

Popcorn bags, popcorn tubs, cups and kids’ trays will be provided according to
Cinemark’s template and packaging requirements, subject to Cinemark’s providing
reasonable notice of changes to any such requirements. LLC may obtain
advertising for all of the surface area of all such items that is not required
(i) under the Beverage Agreement, (ii) as necessary to fulfill contractual
obligations of Cinemark with respect to Concessions, and (iii) incidental
branding needs of Cinemark, subject to the terms contained in the Beverage
Agreement. Cinemark shall not amend or modify any contract to the extent such
amendment or modification would be inconsistent with the exclusive rights of LLC
hereunder or have the effect of any extension of third party restrictions on
surface area advertising on such popcorn bags, popcorn tubs, cups and kids’
trays, except as permitted under Section 4.06(a) with respect to the Beverage
Agreement or as permitted under Section 4.07(a).

2. Event Sponsorships

“Event Sponsorship” means the sale of advertising or sponsorships with respect
to any event included in the Digital Programming Services including any Event
Trailers or Meeting Services.

3. Digital Content Service, Digital Carousel and Traditional Content Program

The Digital Content Service (which includes the Pre-Feature Program, Policy
Trailer, Event Trailer and the Video Display Program), the Digital Carousel and
the Traditional Content Program, and all other on-screen content which is
exhibited in Theatre auditoriums prior to the feature film presentation, but
specifically excluding Trailers.

 

A-2



--------------------------------------------------------------------------------

B. Digital Programming Services

“Digital Programming Services” means the electronic distribution of digital
programming entertainment content other than the Pre-Feature Program, the
Digital Carousel and the Video Display Program (including, without limitation,
programming such as sports, music and comedy events) and the exhibition thereof
in some or all of the Theatres. “Digital Programming Services” shall not include
(i) the distribution of feature films or Trailers or (ii) the electronic
distribution of digital feature film content (“Digital Films”) or Trailers;
provided, however, that LLC may distribute Digital Films or Trailers across the
Digital Content Network upon the prior written approval of Cinemark.

C. Meeting Services

“Meeting Services” means uses of the Theatres other than Digital Programming
Services which may or may not be dependent on the electronic distribution of
digital programming content, such as business meetings and educational/training
meetings.

“Meeting Services” includes three types of meetings

 

  1. Meetings With a Movie

 

  2. Meetings Without a Movie

 

  3. Church Worship Services

Meeting Services shall not include events involving the exhibition of only a
feature film without a meeting to an organized group, such as birthday parties,
group sales to schools or other private screenings, or internal meetings or
training of Cinemark employees.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-1

CINEMARK

INVENTORY FOR LOBBY PROMOTIONS

The Inventory of Lobby Promotions for each Theatre to which LLC has
“pre-approved” access is as listed below. Per Flight (unless otherwise specified
below), LLC may provide each Theatre with any combination of Lobby Promotions as
described below.

 

Item

  

Inventory per Flight

  

Quantity

   Spec Box Office Handout    2 programs per Theatre    TBD    3”x5” 2-sided (1
handout per transaction; not film specific) Exit Sampling    1 program per
Theatre    TBD    Poster Case    1 program per Theatre    varies (below)   
27”x40”       Live Area    24”x38” (1-11 screens: 1 poster; 12 screens: 2
posters; 13-20 screens: 3 posters; 21+ screens: 4 posters) Tabling/Demo    1
program per Theatre    1 per client    4-6’ table (No active “recruitment” of
patrons) Vehicle/Motorcycle    1 program per Theatre    1 per client   
(Displays limited to specific list of Theatres provided by Cinemark, and updated
from time to time after reasonable advance notice to LLC) Background Music    1
program per Theatre    N/A    N/A Counter Cards    2 programs per Theatre    2-3
per client    13”x16.5”x4” Danglers    1 programs per Theatre per quarter    2-3
per client    18”x24” Static Clings    1 program per Theatre per quarter    2-3
per client    4”x6” Banners    1 program per Theatre per quarter    1 per client
   6’x4’

 

A-1-1



--------------------------------------------------------------------------------

Lobby Display    2 programs per Theatre    1 per client    4’x6’ (Displays
limited to specific list of Theatres provided by Cinemark, and updated from time
to time after reasonable advance notice to LLC) Lobby Standee    2 programs per
Theatre    1 per client    3’x5’ (Displays limited to specific list of Theatres
provided by Cinemark, and updated from time to time after reasonable advance
notice to LLC) Floor Mats    1 program per Theatre per quarter    1 per client
   4”x6’

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

A. Creative Services (See Section 4.05(a))

LLC will provide Cinemark with up to 1,000 hours per year associated with
Creative Services in conjunction with the creation of certain elements of the
Pre-Feature Program (including the Policy Trailer, the Brand, and the Branded
Slots) and Video Display Program at no charge. Additional hours will be billed
as set forth in item 2 below. The Creative Services provided at no cost may not
include creation of Strategic Programs.

“Creative Services” include the provision of (i) concept work, idea creation,
scripting, treatments, storyboarding, timelines and animatics, (ii) execution,
animation, production, post production, sound design, final encoding and the
preparation of all deliverables, and (iii) project management, meetings,
communications, sub contractor management and all administrative activity
related to said creative services.

1. Allocated 1,000 Hours Per Year

All projects will be quoted on a GMH (Guaranteed Maximum Hours) basis by which
the Parties will agree to the concept and execution plan of the project. This
agreement may be based on treatments, scripts, storyboards, timelines or
animatics and will define the intended scope of all creative projects. LLC will
guarantee the total maximum hours allocated to the project regardless of actual
hours invested so long as the defined scope is not increased. Scope increases
may cause LLC to allocate more hours to a project and therefore could cause
overruns in the project’s GMH, resulting in additional hours (and possibly
fees). In all cases, any work resulting in overruns will be communicated to
Cinemark by LLC prior to the work actually being done.

There is no specific deliverable attached to the accrual of hours, meaning that
any project cancelled, put on hold, or for which production may extend beyond
the anniversary of the agreement, will still have hours accrued against it that
were incurred in that corresponding year. At the end of each calendar year, the
balance of hours will be zeroed out. Unused hours will not carry forward. LLC
shall provide a quarterly status report to Cinemark of all hours spent on any
particular project as well as the amount of hours spent on an aggregate basis
for all projects in any given calendar year.

2. Additional Work

Upon the utilization of 1,000 hours of Creative Services provided by LLC to
Cinemark on any combination of projects within one calendar year, LLC will begin
charging exhibitor $*** per hour for all additional hours, subject to the CPI
Adjustment. These charges will be consistent for all Creative Services provided
across all creative groups within LLC.

B. Beverage Agreement Advertising Rate (See Section 4.06(a))

The initial Beverage Agreement Advertising Rate is $*** per thousand attendees
in Cinemark Attendance for a 30-second advertisement. The Beverage Agreement
Advertising

 

B-1



--------------------------------------------------------------------------------

Rate shall (i) increase 8% per year for each of the first two fiscal years
beginning at the end of LLC’s 2007 fiscal year; (ii) beginning at the end of the
period set forth in (i) above, increase 6% per year for each of the next two
fiscal years; and (iii) beginning at the end of the period set forth in
(ii) above, increase in an amount equal to the annual percentage increase in the
advertising rates per thousand attendees charged by LLC to unaffiliated third
parties (excluding the advertising associated with the Beverage Agreement) for
on-screen advertising in the Pre-Feature Program during the last six minutes
preceding the start of the feature film for each fiscal year for the remainder
of the Term, but in no event more than the highest advertising rate per thousand
attendees being then-charged by LLC.

The rate for a longer or shorter advertisement shall be adjusted based on a
multiple or percentage of the 30-second rate. For illustrative purposes, the
initial Beverage Agreement Advertising Rate for 90 seconds of advertising as of
the Effective Date would be $***. The Beverage Agreement Advertising Rate of
$*** agreed to by the Parties is a discounted rate due to the length of the
Agreement and the initial commitment to purchase 90 seconds of advertising.

C. Digital Programming (See Article 6)

1. Revenue Share

Cinemark will retain 15% of Net Ticket Revenue for tickets sold pursuant to
Digital Programming Services and 100% of all Concession sales. “Net Ticket
Revenue” means all ticket revenue, net of taxes and refunds, excluding “Comp
Passes” distributed for marketing purposes, which shall not exceed 25 per
Theatre. If Comp Passes exceed 25 per Theatre, LLC shall reimburse Cinemark Net
Ticket Revenue for such Comp Passes exceeding 25 per Theatre.

LLC shall distribute to the participating Founding Members a total of 15% of net
revenue received in the form of cash or non-cash consideration pursuant to any
Event Sponsorship or other promotional fee for a Digital Programming event. A
percentage of the 15% Founding Members’ share of revenue for such Event
Sponsorship or other promotional fee shall be allocated to Cinemark based upon
the number of tickets sold (excluding Comp Passes) at Theatres for the Digital
Programming event divided by the number of total tickets sold at all theatres of
participating Founding Members (excluding Comp Passes) for the Digital
Programming Services event.

2. Availability

LLC is pre-approved to schedule Digital Programming in a minimum of one
auditorium in any Digitized Theatre that (i) has the requisite technology to
exhibit the specific Digital Programming event and (ii) has more than 12
auditoriums. It is understood that live events will require additional equipment
over the minimum equipment required in a Digitized Theatre. Installation of such
additional equipment shall be made by Cinemark at its discretion. For the event
to be pre-approved, LLC must provide 10 days’ notice of the Digital Programming
event to Cinemark and the Digital Programming event must be during any Monday
through Thursday night during non-Digital Event Peak Season.

 

B-2



--------------------------------------------------------------------------------

“Digital Event Peak Season” shall mean: (i) Martin Luther King weekend,
(ii) Presidents’ Day weekend, (iii) Thursday through Easter weekend,
(iv) Memorial Day weekend, (v) the Wednesday prior to the Fourth of July weekend
through the Wednesday after the Fourth of July weekend, (vi) Labor Day weekend,
(vii) Thanksgiving week, and (viii) one week prior to Christmas through the week
after New Year’s. For purposes of this definition, weekend means Friday through
Monday and week means Monday through Sunday.

LLC may exhibit Digital Programming Services in time periods other than those
listed above only with approval from Cinemark, which approval may be (i) granted
as additional categories of pre-approved Digital Programming Services or
(ii) granted on a case-by-case basis. LLC’s notification of pre-approved Digital
Programming events or requests for approval on a case-by-case basis will be
submitted by a standard request form. Cinemark shall respond regarding whether
it will accept a proposed Digital Programming event within three (3) business
days of being presented with such proposal. Additionally, LLC may not exhibit
any Digital Programming event related to the release of a feature film
(i) directly on DVD (or a subsequently developed system for viewing films at
home) or to handheld or mobile devices, or (ii) on DVD (or subsequently
developed system for viewing films at home), pay-per-view, cable, satellite or
network television, or through other electronic means within 120 days after the
release date of such feature film in Theatres, except in each case as otherwise
agreed to by Cinemark.

If a Digital Programming Services presentation has sold more than 75% of the
seats at the Theatre made available, at least twenty-fours (24) hours prior to
such event, Cinemark will make commercially reasonable efforts to make available
an additional or larger auditorium for such presentation.

3. Sales Reporting

Cinemark and all Theatres presenting a Digital Programming event shall report to
LLC the ticket sales, passes, and refunds upon LLC’s request, provided, that
Cinemark shall have no obligation to provide such updates more frequently than
they are available internally in accordance with its ordinary business
practices.

4. In-Theatre Retail Opportunities

Any retail and merchandising opportunities and related revenue and cost sharing
related to Digital Programming Services may be agreed between LLC and Cinemark
on an event-by-event basis.

5. Marketing and Promotion

Theatres hosting a Digital Programming event and other Theatres in the
designated marketing area (DMA) shall allow LLC to play an Event Trailer for a
maximum of four (4) weeks prior to the Digital Programming event, consistent
with the provisions of Section 6.03. Such Event Trailer will start after
Showtime. Every Event Trailer will indicate the date and location of the event.
LLC may also use any other marketing and advertising Inventory it controls as
set forth on Exhibit A-1 to market the Digital Programming event. All other
marketing initiatives that utilize databases, websites or other “marketing
assets” controlled by Cinemark will be agreed between LLC and Cinemark.

 

B-3



--------------------------------------------------------------------------------

All Event Trailers and other marketing and promotional activities relating to
any Digital Programming event and displayed in any Theatre must (i) have
received, or be such that, had it been rated, it would have received an MPAA
rating of “G” or “PG” to be played prior to a feature film with a “G,” “PG,” or
“PG-13” rating, (ii) have received, or be such that, had it been rated, it would
have received an MPAA rating of “G,” “PG,” “PG-13” or “R” to be played prior to
a feature film with an “R” rating, and (iii) be pre-approved by Cinemark prior
to use, which approval shall not be unreasonably withheld or delayed.

D. Meeting Services (See Article 6)

1. Revenue Share

Payments between LLC and Cinemark related to Meeting Services shall be
determined as set forth in Exhibit B-1.

2. Availability

The provisions in Exhibit B-1 identify the availability of Theatres for Meeting
Services on a pre-approved basis. Meeting Services may be provided at such other
times and under such other terms as may be agreed by Cinemark and LLC.

3. General Requirements

Cinemark must provide approval or decline a Meeting Services event that is not
pre-approved within three (3) business days of receiving notice of such event.

Cinemark and LLC will develop a mutually acceptable process for billing and
collecting ticket and Concession sales.

The aggregate of fees other than movie admission and Concessions, including fees
such as rental fees, fees for concierge services and catering fees, charged for
a Meeting with a Movie must be the greater of $*** per hour or $*** per regular
show time replaced by the event (annually adjusted based on increases in LLC’s
auditorium rental rates), calculated with respect to the time used by LLC for
the meeting in excess of the running time of the film.

E. Event Services Administrative Fee (See Section 6.07)

The Administrative Fee charged for Digital Programming events shall cover all
post-production services (including ingesting, editing and encryption) performed
by LLC and delivery of content to Theatre(s) through the Digital Content
Network. If LLC establishes an additional digital network, pricing related to
services provided for such network will be developed separately.

 

B-4



--------------------------------------------------------------------------------

The Administrative Fee shall initially be $*** per location delivered (subject
to the CPI Adjustment), with a minimum of $*** (subject to the CPI Adjustment),
which includes a $*** bandwidth surcharge.

The Administrative Fee shall not be charged for production or delivery by LLC of
the Event Trailer. Any fees and charges relating to delivery by LLC to Cinemark
of Digital Films or Trailers not produced by LLC will be negotiated by Cinemark
and LLC at a later date.

Encoding (should it be required) will be charged separately at the rate of $125
per hour (subject to the CPI Adjustment).

 

B-5



--------------------------------------------------------------------------------

Exhibit B-1   

Approved Events

  

Revenue Share

Cinemark grants pre-approval for Meetings With or Without a Movie that satisfy
the criteria below:    Meeting Without a Movie (includes tent pole films)   
Start and end times fall between Mon—Thurs (6am—6pm)    LLC shall pay Exhibitor
15% of rental revenue Meeting occurs in Theatres more than 12 auditoriums   
Tickets for all auditorium seats are sold at adult rate if movie is to be shown
   Film is available at the relevant theatre, utilizing 2nd, 3rd, 4th print of a
movie (if movie is to be shown), and has received Exhibitor’s film department
approval    Meeting with a Movie:   

LLC shall sell 100% of the seats in the auditorium

at the full adult ticket price (unless otherwise

approved by Cinemark in advance).

Cinemark shall retain 100% of all admissions and concessions

revenue; LLC shall retain 100% of meeting revenue.

      Church Worship Services    Approval required    Exceptions that require
approval:    Church Worship Services 1) Requires more than 1 Auditorium per
request/group    2) Booked in Peak Season**    LLC shall pay Cinemark 50% of
rental revenue 3) Events requested less than 10 business days from the date of
event   

 

B-1-1



--------------------------------------------------------------------------------

4) Events in Theatres identified in the Specification

Documentation

--------------------------------------------------------------------------------

** Peak Season:

1) Martin Luther King weekend

2) Presidents’ Day weekend

3) Easter weekend - Thurs -> Sun

4) Memorial Day weekend

5) Week of the 4th of July

6) Labor Day weekend

7) Thanksgiving week

8) Week prior to Christmas through the week after New Year’s

 

B-1-2



--------------------------------------------------------------------------------

Schedule 1

Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out Obligations

A. Definitions

Within the context of this Schedule 1, the following terms shall have the
following meanings:

“4.03 Participating Attendance” means the sum of Cinemark Attendance, AMC
Attendance and Regal Attendance, calculated only with respect to Theatres, AMC
Theatres and Regal Theatres that display an advertising campaign that Cinemark
has not displayed in at least some Theatres pursuant to Section 4.03(viii) or
(ix) of this Agreement or because of lack of equipment to display the Video
Display Program.

“4.03 Theatre Access Fee” means the product of (i) the difference between
(A) Cinemark 4.03 Opt-In Revenue minus (B) Cinemark Opt-Out Revenue, multiplied
by (ii) the Theatre Access Pool Percentage. It is possible that the 4.03 Theatre
Access Fee could be a negative number.

“Advertising-Related EBITDA” means, for the applicable measurement period, LLC
EBITDA, less the sum of Meeting Services EBITDA, Digital Programming EBITDA and
Non-Service EBITDA.

“Aggregate 4.03 Opt-In Attendance” means, with respect to any advertising
campaign that is displayed by some but not all Founding Members pursuant to
Section 4.03(i), (iii), (iv), (v) or (vi), the sum of attendance for each of the
Founding Members that participate in such advertising campaign, with such
attendance calculated for the applicable fiscal month pursuant to the definition
of Cinemark Attendance, AMC Attendance and Regal Attendance, as applicable.

“Aggregate 4.03 Opt-In Revenue” means the sum of all 4.03 Revenue for each
advertising campaign that any Founding Member opted not to display pursuant to
Section 4.03(i), (iii), (iv), (v) or (vi) during the applicable measurement
period.

“Aggregate Theatre Access Fee” means the sum of the Theatre Access Fee and the
comparable theatre access fee payments made to AMC and Regal for the applicable
period.

“Aggregate Theatre Access Pool” means the sum of the Cinemark Theatre Access
Pool plus the comparable calculations for AMC and Regal.

“AMC Attendance” means the total number of patrons in all AMC Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within AMC’s control, AMC’s failure to allow LLC
to upgrade the Software or Equipment, AMC’s failure to install Equipment
pursuant to its obligations under Section 3.04 of its Exhibitor Services
Agreement or, after notice and opportunity to cure as set forth in
Section 3.08(b) of its Exhibitor Services Agreement, as the result of AMC’s
failure to repair or replace any AMC Equipment or AMC’s (or its Affiliates’)
software installed at any Theatre, if such obligation to repair or replace is
undertaken by AMC pursuant to Section 3.08(b) of its Exhibitor Services
Agreement and excluding auditoriums with IMAX Screens that do not exhibit
Inventory), during the applicable measurement period.



--------------------------------------------------------------------------------

“AMC Equipment” means the Equipment owned by AMC, pursuant to the AMC Exhibitor
Agreement.

“AMC Screen Count” means the Screen Number with respect to all AMC Theatre
screens for the applicable measurement period.

“AMC Theatre Access Pool” means the AMC Theatre Access Pool, calculated pursuant
to the AMC Exhibitor Agreement.

“Attendance Factor” means, as of the Effective Date, ***% (which represents the
percentage calculated for the fourth fiscal quarter of 2006 using the formula in
the following sentence). Effective as of the first day of each succeeding fiscal
quarter of LLC beginning with the second fiscal quarter of 2007, the Attendance
Factor shall adjust and be a percentage equal to (i) the total revenue payable
to LLC for the immediately preceding fiscal quarter attributable to advertising
exhibited in the Theatres, AMC Theatres and Regal Theatres with respect to
advertising contracts for which the pricing is based on attendance, flat fee or
other than number of screens, divided by (ii) the total revenue payable to LLC
for the immediately preceding fiscal quarter attributable to all advertising
exhibited by LLC in the Theatres, AMC Theatres and Regal Theatres.

“Beverage Agreement Revenue” means the aggregate revenue received by LLC related
to the Beverage Agreement and AMC’s and Regal’s beverage agreements for the
applicable measurement period.

“Cinemark 4.03 Opt-In Revenue” means Cinemark’s proportional share of the 4.03
Revenue resulting from advertising subject to Section 4.03(i), (iii), (iv),
(v) or (vi) that was declined by AMC or Regal but that Cinemark exhibited in the
fiscal month during which LLC provides the Advertising Services. Cinemark 4.03
Opt-In Revenue shall be calculated by aggregating, for the applicable fiscal
month, the amount equal to the product of (i) the 4.03 Revenue for each relevant
advertising campaign, multiplied by (ii) the following fraction (A) the
numerator of which is Cinemark Attendance and (B) the denominator of which is
Aggregate 4.03 Opt-In Attendance.

“Cinemark 4.03 Opt-Out Attendance” means Cinemark Attendance calculated only
with respect to Theatres that do not display an advertising campaign pursuant to
Section 4.03(viii) or (ix) of this Agreement or because of lack of equipment to
display the Video Display Program.

“Cinemark 4.03 Opt-Out Revenue” means the estimate of the proportional share of
additional 4.03 Revenue that would have been available to LLC in the applicable
fiscal month from an advertising campaign that was not displayed in all Theatres
pursuant to Cinemark’s decision under Section 4.03(viii) or (ix) of this
Agreement or lack of equipment to display the Video Display Program. Cinemark
4.03 Opt-Out Revenue shall be calculated by aggregating for the applicable
fiscal month the amount equal to the product of (i) the 4.03 Revenue for each
relevant advertising campaign, multiplied by (ii) the following fraction (A) the
numerator of which is Cinemark 4.03 Opt-Out Attendance and (B) the denominator
of which is 4.03 Participating Attendance.

 

2



--------------------------------------------------------------------------------

“Cinemark Attendance” means the total number of patrons in all Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within Cinemark’s control, Cinemark’s failure to
allow LLC to upgrade the Software or Equipment, Cinemark’s failure to install
Equipment pursuant to its obligations under Section 3.04 or, after notice and
opportunity to cure as set forth in Section 3.08(b), as the result of Cinemark’s
failure to repair or replace any Cinemark Equipment or Cinemark’s (or its
Affiliates’) software installed at any Theatre, if such obligation to repair or
replace is undertaken by Cinemark pursuant to Section 3.08(b) and excluding
auditoriums with IMAX Screens that do not exhibit Inventory), during the
applicable measurement period.

“Cinemark Attendance Ratio” means the quotient of: (i) Cinemark Attendance,
divided by (ii) the sum of (A) the Cinemark Attendance, (B) the AMC Attendance
and (C) the Regal Attendance.

“Cinemark Digital Screen Count” means the Digital Screen Number with respect to
all Theatres for the applicable measurement period.

“Cinemark Screen Count” means the Screen Number with respect to all Theatres for
the applicable measurement period.

“Cinemark Screen Ratio” means the quotient of: (i) Cinemark Screen Count,
divided by (ii) the sum of (A) the Cinemark Screen Count, (B) the AMC Screen
Count and (C) the Regal Screen Count.

“Cinemark Theatre Access Pool” means the sum of (i) the Cinemark Theatre Access
Attendance Fee and (ii) the Cinemark Theatre Access Screen Fee.

“Cinemark Theatre Access Attendance Fee” means the product of (i) the Theatre
Access Fee per Patron and (ii) Cinemark Attendance for the applicable fiscal
month.

“Cinemark Theatre Access Screen Fee” means the product of (i) the Theatre Access
Fee per Digital Screen and (ii) the Cinemark Digital Screen Count, calculated as
the average between the number of Digital Screens on the last day of the
preceding measurement period and the last day of the applicable measurement
period.

“Digital Programming EBITDA” means, for the applicable measurement period, the
portion of LLC EBITDA attributable to the Digital Programming Services business
line, as reasonably determined by LLC based upon the revenues for Digital
Programming Services and an estimated allocation of expenses for such period.

“Digital Screen Number” means the total number of Digital Screens for the
applicable measurement period, calculated as the average between the number of
Digital Screens on the last day of the preceding measurement period and the last
day of the applicable measurement period.

“Encumbered Exhibitor Allocation” means ***.

 

3



--------------------------------------------------------------------------------

“Encumbered Service Revenue” means ***.

“Exclusivity EBITDA” means ***.

“Exclusivity Percentage” means ***.

“Exclusivity Run-Out Payment” means, for the applicable fiscal quarter, ***.

“Exhibitor Allocation” means the sum of (i) the product of the Screen Factor and
the Cinemark Screen Ratio, and (ii) the product of the Attendance Factor and the
Cinemark Attendance Ratio.

“Gross Advertising EBITDA” means Advertising-Related EBITDA less any Beverage
Agreement Revenue.

“LLC EBITDA” means the aggregate EBITDA of LLC for the applicable measurement
period, excluding any Exclusivity Run-Out Payments paid pursuant to this
Agreement or any Exhibitor Services Agreement.

“Meeting Services EBITDA” means, for the applicable measurement period, the
portion of LLC EBITDA attributable to the Meeting Services business line, as
reasonably determined by LLC based upon the revenues for Meeting Services and an
estimated allocation of expenses for such period.

“Non-Encumbered Exhibitor Allocation” means ***.

“Non-Service EBITDA” means, for the applicable measurement period, the portion
of LLC EBITDA attributable to a business line other than Advertising Services,
Meeting Services or Digital Programming Services. For the avoidance of doubt,
Non-Service EBITDA shall not include Exclusivity Run-Out Payments pursuant to
this Agreement or any other Exhibitor Services Agreement.

“Regal Attendance” means the total number of patrons in all Regal Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within Regal’s control, Regal’s failure to allow
LLC to upgrade the Software or Equipment, Regal’s failure to install Equipment
pursuant to its obligations under Section 3.04 of its Exhibitor Services
Agreement or, after notice and opportunity to cure as set forth in
Section 3.08(b) of its Exhibitor Services Agreement, as the result of Regal’s
failure to repair or replace any Regal Equipment or Regal’s (or its Affiliates’)
software installed at any Theatre, if such obligation to repair or replace is
undertaken by Regal pursuant to Section 3.08(b) of its Exhibitor Services
Agreement and excluding auditoriums with IMAX Screens that do not exhibit
Inventory), during the applicable measurement period.

“Regal Equipment” means the Equipment owned by Regal, pursuant to the Regal
Exhibitor Agreement.

“Regal Screen Count” means the Screen Number with respect to all Regal Theatre
screens for the applicable measurement period.

 

4



--------------------------------------------------------------------------------

“Regal Theatre Access Pool” means the Regal Theatre Access Pool, calculated
pursuant to the Regal Exhibitor Agreement.

“Screen Factor” means the percentage resulting from 1 minus the Attendance
Factor.

“Screen Number” means, with respect to any measurement period, the sum of the
total number of screens in the applicable theatres on each day of the applicable
measurement period, all divided by the number of days in the applicable
measurement period, provided that a screen shall not be counted for purposes of
this calculation if such screen is inaccessible to exhibit Inventory for the
majority of the planned exhibitions for any particular day (i) with respect to
the Theatres: due to human or technical error within Cinemark’s or its
Affiliates’ control, Cinemark’s failure to allow LLC to upgrade the Software or
Equipment (subject to Section 3.05), Cinemark’s failure to install Equipment
pursuant to its obligations under Section 3.04 or, after notice and opportunity
to cure as set forth in Section 3.08(b), as the result of Cinemark’s failure to
repair or replace any Cinemark Equipment or Cinemark’s (or its Affiliates’)
software installed at any Theatre, if such obligation to repair or replace is
undertaken by Cinemark pursuant to Section 3.08(b)), (ii) with respect to the
AMC Theatres: due to human or technical error within AMC’s or its Affiliates’
control, AMC’s failure to allow LLC to upgrade the Software or Equipment
(subject to Section 3.05 of its Exhibitor Services Agreement), AMC’s failure to
install Equipment pursuant to its obligations under Section 3.04 of its
Exhibitor Services Agreement or, after notice and opportunity to cure as set
forth in Section 3.08(b), as the result of AMC’s failure to repair or replace
any AMC Equipment or AMC’s (or its Affiliates’) software installed at any
Theatre, if such obligation to repair or replace is undertaken by AMC pursuant
to Section 3.08(b) of its Exhibitor Services Agreement), (iii) with respect to
the Regal Theatres: due to human or technical error within Regal’s or its
Affiliates’ control, Regal’s failure to allow LLC to upgrade the Software or
Equipment (subject to Section 3.05 of its Exhibitor Services Agreement), Regal’s
failure to install Equipment pursuant to its obligations under Section 3.04 of
its Exhibitor Services Agreement or, after notice and opportunity to cure as set
forth in Section 3.08(b), as the result of Regal’s failure to repair or replace
any Regal Equipment or Regal’s (or its Affiliates’) software installed at any
Theatre, if such obligation to repair or replace is undertaken by Regal pursuant
to Section 3.08(b) of its Exhibitor Services Agreement), or (iv) if such screen
is an IMAX Screen that does not exhibit Inventory.

“Supplemental Theatre Access Fee” means an annual payment from LLC to Cinemark
to supplement the amount of the Theatre Access Fee, payable only if the
Aggregate Theatre Access Fee is less than twelve percent of Aggregate
Advertising Revenue for the applicable fiscal year. The Supplemental Theatre
Access Fee, if any, is equal to the product of (i) (A) twelve percent of
Aggregate Advertising Revenue for the relevant fiscal year minus (B) the
Aggregate Theatre Access Fee for the relevant fiscal year, and (ii) the Cinemark
Attendance Ratio for the relevant fiscal year.

“Theatre Access Fee” means a monthly payment from LLC to Cinemark in
consideration for Theatres’ participation in Advertising Services, which shall
be the sum of (i) the Cinemark Theatre Access Pool and (ii) the 4.03 Theatre
Access Fee.

 

5



--------------------------------------------------------------------------------

“Theatre Access Fee per Digital Screen” means $66.67 per month per Digital
Screen as of the Effective Date through the end of LLC’s 2007 fiscal year and
shall increase 5% annually thereafter.

“Theatre Access Fee per Patron” means a fee of $0.07 per Theatre patron as of
the Effective Date and shall increase 8% every five years, with the first such
increase after the end of LLC’s 2011 fiscal year. Patrons are counted as set
forth in the definition of Cinemark Attendance.

“Theatre Access Pool Percentage” means (i) the Aggregate Theatre Access Pool for
the applicable fiscal month, divided by (ii) the difference between
(A) Aggregate Advertising Revenue minus (B) Aggregate 4.03 Opt-In Revenue, for
the applicable fiscal month.

In addition to the foregoing, the following terms have the meanings assigned in
the Sections of this Agreement referred to in the table below:

 

Term

  Section 4.03 Revenue   4.03 Adverting Services   Article 1 Affiliate   Article
1 Aggregate Advertising Revenue   Article 1 AMC Exhibitor Agreement   Article 1
AMC Theatre   Article 1 Beverage Agreement   Article 1 Cinemark   Preamble
Cinemark Equipment   Article 1 Digital Programming   Article 1 Digital
Programming Services   Article 1 Digital Screen   Article 1 Digitized Theatre  
Article 1 EBITDA   Article 1 Effective Date   Preamble Encumbered Theatre   4.08
Equipment   Article 1 Founding Members   Article 1 IMAX Screens   4.13(b)
Inventory   Article 1 LLC   Preamble Meeting Services   Article 1 Regal
Exhibitor Agreement   Article 1 Regal Theatre   Article 1 Software   Article 1
Theatres   Article 1

 

6



--------------------------------------------------------------------------------

B. Exhibitor Allocation

Formula1

Exhibitor Allocation = (Screen Factor * Cinemark Screen Ratio) + (Attendance
Factor * Cinemark Attendance Ratio); where:

 

  (1) Screen Factor = 1—Attendance Factor

 

  (2) Cinemark Screen Ratio = Cinemark Screen Count / (Cinemark Screen Count +
AMC Screen Count + Regal Screen Count)

 

  (a) Screen Count (for each of Cinemark, AMC and Regal) = Screen Number for
that exhibitor during the applicable measurement period

 

  (b) Screen Number = Number of screens available in the exhibitor’s Theatres on
each day of the applicable measurement period to exhibit Inventory / Total
number of days in the applicable measurement period

 

  (3) Attendance Factor = Percentage of advertising revenue attributable to
contracts with pricing based on any factor other than number of screens (e.g.,
pricing based on attendance or flat fee) compared to total advertising revenue,
as calculated on the first day of each fiscal quarter

 

  (4) Cinemark Attendance Ratio = Cinemark Attendance / (Cinemark Attendance +
AMC Attendance + Regal Attendance)

 

  (a) Attendance (for each of Cinemark, AMC and Regal) = Total number of patrons
in all of the exhibitor’s Theatre auditoriums during the applicable measurement
period

--------------------------------------------------------------------------------

1

The meaning of each term used in this exhibitor allocation formula is qualified
by the Definitions section of this Schedule 1.

 

7



--------------------------------------------------------------------------------

C. Theatre Access Fee

Formula2 for Monthly Payments of Theatre Access Fee and Annual Payments of
Supplemental Theatre Access Fee

Theatre Access Fee = Cinemark Theatre Access Pool + 4.03 Theatre Access Fee;
where:

 

  (1) Cinemark Theatre Access Pool = Cinemark Theatre Access Attendance Fee +
Cinemark Theatre Access Screen Fee

 

  (a) Cinemark Theatre Access Attendance Fee = Theatre Access Fee per Patron *
Cinemark Attendance

 

  (i) Theatre Access Fee per Patron = $0.07 per patron (subject to an increase
of 8% every five years, with the first such increase occurring after the end of
LLC’s 2011 fiscal year)

 

  (ii) Cinemark Attendance = Number of patrons in all Theatre auditoriums that
exhibit the advertising

 

  (b) Cinemark Theatre Access Screen Fee = Theatre Access Fee per Digital Screen
* Cinemark Digital Screen Count

 

  (i) Theatre Access Fee per Digital Screen = $66.67 per Digital Screen (subject
to a 5% annual increase, beginning after the end of LLC’s 2007 fiscal year)

 

  (ii) Cinemark Digital Screen Count = Number of screens in Digitized Theatres
that exhibit advertising

 

  (2) 4.03 Theatre Access Fee = (Cinemark 4.03 Opt-In Revenue – Cinemark 4.03
Opt-Out Revenue) * Theatre Access Pool Percentage

 

  (a) Cinemark 4.03 Opt-In Revenue = For each advertising campaign that is
displayed by Cinemark and contains content not displayed by AMC or Regal
pursuant to Section 4.03(i), (iii), (iv), (v) or (vi) of this Agreement, the
aggregate of the products obtained from the following calculation:

 

  4.03 Revenue for that advertising campaign * (Cinemark Attendance / Aggregate
4.03 Opt-In Attendance)

 

  (i) Cinemark Attendance = See Section B of this Schedule

 

  (ii) Aggregate 4.03 Opt-In Attendance = Sum of Cinemark Attendance, AMC
Attendance and Regal Attendance, as applicable, for the Founding Members that
displayed such 4.03 content

--------------------------------------------------------------------------------

2

The meaning of each term used in this Theatre Access Fee formula and
Supplemental Theatre Access Fee formula is qualified by the definitions in
Section A of this Schedule 1.

 

8



--------------------------------------------------------------------------------

  (b) Cinemark Opt-Out Revenue = For each advertising campaign that is not
displayed in all Theatres pursuant to Cinemark’s decision under
Section 4.03(viii) or (ix) of this Agreement or lack of equipment to display the
Video Display Program, the aggregate of the products obtained by the following
calculation:

 

  4.03 Revenue for that advertising campaign * (Cinemark 4.03 Opt-Out Attendance
/ 4.03 Participating Attendance)

 

  (i) Cinemark 4.03 Opt-Out Attendance = Cinemark Attendance during the
applicable fiscal month at Theatres that did not display content pursuant to
Section 4.03(viii) or (ix) of this Agreement or because of lack of equipment to
display the Video Display Program

 

  (ii) 4.03 Participating Attendance = Sum of Cinemark Attendance, AMC
Attendance and Regal Attendance at Theatres, AMC Theatres and Regal Theatres
that displayed such content

 

  (c) Theatre Access Pool Percentage = Aggregate Theatre Access Pool /
(Aggregate Advertising Revenue – Aggregate 4.03 Opt-In Revenue)

 

  (i) Aggregate Theatre Access Pool = Sum of Cinemark Theatre Access Pool + AMC
Theatre Access Pool + Regal Theatre Access Pool

 

  (ii) Aggregate Advertising Revenue = LLC’s revenue related to Advertising
Services, except Event Sponsorships, revenue related to relationships with third
parties that are not Founding Members and Advertising Services provided to
Founding Members outside the provisions of this Agreement

 

  (iii) Aggregate 4.03 Opt-In Revenue = The aggregate of all 4.03 Revenue for
each advertising campaign that any Founding Member opted not to display pursuant
to Section 4.03(i), (iii), (iv), (v) or (vi).

Supplemental Theatre Access Fee = If Aggregate Theatre Access Fee < (12% *
Aggregate Advertising Revenue):

((12% * Aggregate Advertising Revenue) – Aggregate Theatre Access Fee)) *
Cinemark Attendance Ratio; where:

 

  (1) Aggregate Theatre Access Fee = Sum of Theatre Access Fee plus the
comparable theatre access fee payments made to AMC and Regal for the same period

 

  (2) Cinemark Attendance Ratio = See Section B of this Schedule

 

9



--------------------------------------------------------------------------------

D. Exclusivity Run-Out Payment

Formula3 for Quarterly Payments

Exclusivity Run-Out Payment = ***

--------------------------------------------------------------------------------

3

The meaning of each term used in this Exclusivity Run-Out Payment formula is
qualified by the definitions in Section A of this Schedule 1.

 

10